 



EXHIBIT 10.2
PEERLESS MFG CO.
SENIOR SUBORDINATED LOAN AGREEMENT
DATED AS OF APRIL 30, 2008
PROSPECT CAPITAL CORPORATION

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   SECTION 1.   DEFINITIONS     1  
 
  1.1.   Defined Terms     1  
 
  1.2.   Accounting Terms     23  
 
  1.3.   Other Terms Defined in UCC     24  
 
  1.4.   Other Interpretive Provisions     24  
 
                SECTION 2.   COMMITMENT OF THE LENDERS     25  
 
  2.1.   Term Loan     25  
 
  2.2.   Interest and Fee Computation; Collection of Funds     26  
 
  2.3.   Additional Interest     27  
 
  2.4.   [intentionally omitted]     27  
 
  2.5.   Taxes     27  
 
  2.6.   Administrative Fees     30  
 
  2.7.   Single Obligation; Collateral Security     30  
 
                SECTION 3.   CONDITIONS OF BORROWING     31  
 
  3.1.   Loan Documents     31  
 
  3.2.   Additional Documents     35  
 
  3.3.   Event of Default     35  
 
  3.4.   Material Adverse Effect     35  
 
  3.5.   Senior Loan Documents     35  
 
  3.6.   Cash Contribution     36  
 
  3.7.   Tangible Net Worth Consolidated Total Leverage Ratio     36  
 
  3.8.   Verification     36  
 
  3.9.   Other Fees     36  
 
                SECTION 4.   TERM NOTE     36  
 
  4.1.   Term Note     36  
 
                SECTION 5.   [INTENTIONALLY OMITTED]     37  
 
                SECTION 6.   REPRESENTATIONS AND WARRANTIES     37  
 
  6.1.   Corporate Authority     37  
 
  6.2.   Due Authorization     37  
 
  6.3.   Good Title; Leases; Assets; No Liens     37  
 
  6.4.   Taxes     38  
 
  6.5.   No Defaults     38  
 
  6.6.   Enforceability of Agreement and Loan Documents     38  
 
  6.7.   Compliance with Laws     38  
 
  6.8.   Non-contravention     39  
 
  6.9.   Litigation     39  
 
  6.10.   Consents, Approvals and Filings, Etc     39  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  6.11.   No Investment Company or Margin Stock     39  
 
  6.12.   ERISA     40  
 
  6.13.   Conditions Affecting Business or Properties     40  
 
  6.14.   Environmental and Safety Matters     40  
 
  6.15.   Subsidiaries     41  
 
  6.16.   Management Agreements     41  
 
  6.17.   Material Contracts     41  
 
  6.18.   Customer and Supplier Relationships     41  
 
  6.19.   Franchises, Patents, Copyrights, Tradenames, etc     41  
 
  6.20.   Capital Structure     41  
 
  6.21.   Accuracy of Information     42  
 
  6.22.   Solvency     42  
 
  6.23.   Employee Matters     42  
 
  6.24.   No Misrepresentation     43  
 
  6.25.   Corporate Documents and Corporate Existence     43  
 
  6.26.   Nitram Acquisition     43  
 
                SECTION 7.   AFFIRMATIVE COVENANTS     44  
 
  7.1.   Financial Statements     44  
 
  7.2.   Certificates; Other Information     45  
 
  7.3.   Payment of Obligations     46  
 
  7.4.   Conduct of Business and Maintenance of Existence; Compliance with Laws
    46  
 
  7.5.   Maintenance of Property; Insurance     47  
 
  7.6.   Inspection of Property; Books and Records, Discussions     48  
 
  7.7.   Notices     49  
 
  7.8.   Hazardous Material Laws     50  
 
  7.9.   Financial Covenants     50  
 
  7.10.   Governmental and Other Approvals     51  
 
  7.11.   Compliance with ERISA; ERISA Notices     51  
 
  7.12.   Future Subsidiaries; Additional Collateral     51  
 
  7.13.   Accounts     54  
 
  7.14.   Use of Proceeds     54  
 
  7.15.   PMFG, Inc. and PMFG Merger Sub, Inc     54  
 
  7.16.   Orchard Park, New York Collateral Access Agreement     55  
 
  7.17.   Further Assurances and Information     55  
 
  7.18.   Initial Lenders’ Pre-emptive Rights in Additional Financing
Transactions     55  
 
  7.19.   [intentionally omitted]     55  
 
  7.20.   Inspection of Property; Books and Records; Discussions; Audits;      
 
 
      Attendance at Meetings of the Board of Directors     56  
 
                SECTION 8.   NEGATIVE COVENANTS     56  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  8.1.   Limitation on Debt     56  
 
  8.2.   Limitation on Liens     57  
 
  8.3.   Acquisitions     58  
 
  8.4.   Limitation on Mergers, Dissolution or Sale of Assets     58  
 
  8.5.   Restricted Payments     59  
 
  8.6.   Limitation on Capital Expenditures     60  
 
  8.7.   Limitation on Investments, Loans and Advances     60  
 
  8.8.   Transactions with Affiliates     61  
 
  8.9.   Sale-Leaseback Transactions     61  
 
  8.10.   Limitations on Other Restrictions     62  
 
  8.11.   [intentionally omitted]     62  
 
  8.12.   [intentionally omitted]     62  
 
  8.13.   Modification of Certain Agreements     62  
 
  8.14.   Management Fees. Pay or otherwise advance, directly or indirectly, any
       
 
      management, consulting or other fees to an Affiliate     62  
 
                SECTION 9.   DEFAULTS     62  
 
  9.1.   Events of Default     62  
 
  9.2.   Exercise of Remedies     65  
 
  9.3.   Rights Cumulative     65  
 
  9.4.   Waiver by Borrowers of Certain Laws     65  
 
  9.5.   Waiver of Defaults     65  
 
  9.6.   Remedies in General     65  
 
  9.7.   Lenders’ Performance of Obligors’ Obligations     66  
 
  9.8.   [intentionally omitted]     66  
 
  9.9.   [intentionally omitted]     66  
 
  9.10.   [intentionally omitted]     66  
 
                SECTION 10.   GUARANTY OF HOLDINGS     66  
 
  10.1.   Guaranty     66  
 
  10.2.   Unconditional Character of the Guaranty     67  
 
  10.3.   Reinstatement     68  
 
  10.4.   Waiver of Defenses     68  
 
  10.5.   Representations, Warranties and Covenants     69  
 
                SECTION 11.   THE ADMINISTRATIVE AGENT     69  
 
  11.1.   Appointment and Authorization of Administrative Agent     69  
 
  11.2.   Delegation of Duties     70  
 
  11.3.   Liability of Administrative Agent     70  
 
  11.4.   Reliance by Administrative Agent     71  
 
  11.5.   Notice of Default     71  
 
  11.6.   Credit Decision; Disclosure of Information by Administrative Agent    
71  
 
  11.7.   Indemnification of Agent-Related Persons     72  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  11.8.   Administrative Agent in its Individual Capacity     72  
 
  11.9.   Successor Administrative Agent     73  
 
  11.10.   Administrative Agent May File Proofs of Claim     73  
 
  11.11.   Collateral and Guaranty Matters     74  
 
  11.12.   Other Agents; Arrangers and Managers     74  
 
  11.13.   [intentionally omitted]     74  
 
  11.14.   Cooperation of Lenders     74  
 
  11.15.   [Intentionally Reserved.]     74  
 
  11.16.   One Lender Sufficient     75  
 
                SECTION 12.   MISCELLANEOUS     75  
 
  12.1.   Obligations Absolute     75  
 
  12.2.   Entire Agreement     75  
 
  12.3.   Amendments; Waivers     76  
 
  12.4.   [intentionally omitted]     77  
 
  12.5.   ARBITRATION     77  
 
  12.6.   FORUM SELECTION AND CONSENT TO JURISDICTION     77  
 
  12.7.   WAIVER OF JURY TRIAL     78  
 
  12.8.   Assignability / Participations     78  
 
  12.9.   Confirmations     80  
 
  12.10.   Confidentiality     81  
 
  12.11.   Binding Effect     81  
 
  12.12.   Governing Law     81  
 
  12.13.   Enforceability; Usury     81  
 
  12.14.   Survival of Borrower Representations; Termination and Release of
Liens     82  
 
  12.15.   Extensions of Lenders’ Commitment     83  
 
  12.16.   Time of Essence     83  
 
  12.17.   Counterparts; Facsimile Signatures     83  
 
  12.18.   Notices     83  
 
  12.19.   Release of Claims Against Lenders     84  
 
  12.20.   Costs, Fees and Expenses     84  
 
  12.21.   Indemnification     85  
 
  12.22.   Joint and Several Liability     86  
 
  12.23.   Revival and Reinstatement of Obligations     88  
 
  12.24.   Customer Identification - USA Patriot Act Notice     89  

iv



--------------------------------------------------------------------------------



 



Senior Subordinated Loan Agreement
     This SENIOR SUBORDINATED LOAN AGREEMENT dated as of April 30, 2008 (this
“Agreement”), is executed by and among PMFG, Inc., a Delaware corporation whose
chief executive office is located at 14651 North Dallas Parkway, Suite 500,
Dallas, Texas 75254 (“Holdings”), PEERLESS MFG. CO., a Texas corporation, whose
chief executive office is located at 14651 North Dallas Parkway, Suite 500,
Dallas, Texas 75254, (the “Company”), PMC ACQUISITION, INC., a Texas corporation
(“PMC Acquisition”), and the Company, PMC Acquisition and following the
execution and delivery by any other Subsidiary, and acceptance by the
Administrative Agent, from time to time, of a Loan Agreement Joinder Agreement
from such Subsidiary, the Company together with such Subsidiaries, individually,
a “Borrower” and collectively the “Borrowers”), PROSPECT CAPITAL CORPORATION, a
Maryland corporation (as the “Initial Lender” and the “Administrative Agent”),
whose address is 10 East 40th Street, 44th Floor, New York, New York 10016.
R E C I T A L S:
     A. The Company has entered into that certain Stock Purchase Agreement dated
as of April 7, 2008 (the “Purchase Agreement”) with the stockholders of Nitram
Energy, Inc., a New York corporation (“Nitram”) pursuant to which the Company
will acquire 100% of Nitram (collectively, the “Acquisition”).
     B. Simultaneously with entering into this Agreement, the Company is
entering into that certain Senior Credit Agreement, pursuant to which the Senior
Lenders have agreed to provide $60,000,000 in credit facilities to the Company.
     C. The Borrower has requested that, concurrently with the consummation of
the Acquisition, the Initial Lender lend to the Borrower $20,000,000 under this
Agreement; and the Lenders has indicated its willingness to agree to lend such
amounts, but only on the terms and conditions of this Agreement.
     NOW THEREFORE, in consideration of the premises, and the mutual covenants
and agreements set forth herein, the Borrower agrees to borrow from the Lenders,
and the Lenders agree to lend to the Borrower, subject to and upon the following
terms and conditions:
A G R E E M E N T S:
SECTION 1. DEFINITIONS.
     1.1. Defined Terms.
          For the purposes of this Agreement, the following capitalized words
and phrases shall have the meanings set forth below.
          “Account(s)” shall mean any account or account receivable as defined
under the UCC, including without limitation, with respect to any Person, any
right of such Person to payment for goods sold or leased or for services
rendered.

1



--------------------------------------------------------------------------------



 



          “Account Control Agreement(s)” shall have the meaning set forth in
Section 7.13 of this Agreement, as the same may be amended, restated or
otherwise modified from time to time.
          “Additional Interest” shall have the meaning set forth in Section 2.3
hereof.
          “Additional Interest Rate” shall have the meaning set forth in Section
2.3 hereof.
          “Administrative Agent” means Prospect Capital Corporation in its
capacity as administrative agent under each of the Loan Documents, and any
successor administrative agent.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors or managers of such other
Person or (ii) to direct or cause the direction of the management and policies
of such other Person, whether through the ownership of voting securities, by
contract or otherwise. With respect to the Initial Lender, an Affiliate shall
include any entity administered or managed by the Initial Lender, or an
Affiliate or investment advisor thereof, and which is engaged in making,
purchasing, holding, or otherwise investing in commercial loans.
          “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of Prospect Capital Corporation, in its
capacity as the Administrative Agent), and its funds, and the officers,
directors, employees, agents, advisors, attorneys, auditors and Controlling
Persons and attorneys-in-fact of such Persons and Affiliates; provided, however,
that no Agent-Related Person shall be an Affiliate of the Credit Parties.
          “Agreement of Escrow Agent” shall mean an agreement in form and
substance satisfactory to the Administrative Agent, pursuant to which the Escrow
Agent under the Nitram Acquisition Documents consents to the collateral
assignment by the Company of its rights under the Escrow Agreement and agrees
that it will, upon the receipt from the Administrative Agent of written notice
of the occurrence and continuance of an Event of Default under this Agreement,
(x) pay any escrow proceeds at any time owing to any Credit Party in accordance
with the terms of the Purchase Agreement and the Escrow Agreement, to the
Administrative Agent, and (y) to otherwise follow the Administrative Agent’s
instructions with respect to the disbursement of such escrow proceeds, as the
same may be amended, restated or otherwise modified from time to time.
          “Affiliate Receivables” shall mean, as of any date of determination,
any amounts in respect of loans or advances owing to Holdings from any of its
Subsidiaries or Affiliates or any officer, director or shareholder of any Credit
Party at such time.
          “Asset Sale” shall mean the sale, transfer or other disposition by any
Credit Party of any asset to any Person (other than the sale or transfer of less
than one hundred percent

2



--------------------------------------------------------------------------------



 



(100%) of the stock or other ownership interests of any Subsidiary) (other than
a Borrower or Guarantor).
          “Assignment Agreement” shall mean an Assignment Agreement
substantially in the form of Exhibit C hereto.
          “Bankruptcy Code” shall mean Title 11 of the United States Code and
the rules promulgated thereunder.
          “Base Adjusted Net Worth” shall mean, as of the last day of any fiscal
quarter, an amount equal to the sum of $54,700,000 plus fifty percent (50%) of
Consolidated Net Income (not reduced by losses) of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, for each fiscal quarter, commencing
with the quarter ending on June 30, 2008.
          “Borrower Representative” shall mean Company, or any other Borrower
identified as the Borrower Representative in a written notice delivered to the
Administrative Agent and signed by all Borrowers.
          “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which a Lender is authorized or required to be closed for the
conduct of commercial banking business in New York City.
          “Capital Expenditures” shall mean, for any period, with respect to any
Person (without duplication), the aggregate of all expenditures incurred by such
Person and its Subsidiaries during such period for the acquisition or leasing
(pursuant to a Capitalized Lease) of fixed or capital assets or additions to
equipment, plant and property that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
expenditures made in connection with the Reinvestment of Insurance Proceeds,
Condemnation Proceeds or the Net Cash Proceeds of Asset Sales.
          “Capitalized Lease” shall mean, as applied to any Person, any lease of
any property (whether real, personal or mixed) with respect to which the
discounted present value of the rental obligations of such Person as lessee
thereunder, in conformity with GAAP, is required to be capitalized on the
balance sheet of that Person.
          “Change of Control” shall mean any of the following events or
circumstances: any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) other than
underwriters’ ownership of stock as an underwriting allotment as part of a bona
fide distribution to the public or Brown Advisory Securities, LLC shall either
(i) acquire beneficial ownership of more than 30% of any outstanding class of
common stock of Holdings having ordinary voting power in the election of
directors of Holdings or (ii) obtain the power (whether or not exercised) to
elect a majority of Holdings’ directors.
          “Closing Date” shall mean the date on which all the conditions
precedent set forth in Section 3 have been satisfied.

3



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” shall mean all property or rights in which a security
interest, mortgage, Lien or other encumbrance for the benefit of the Lenders is
or has been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.
          “Collateral Access Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the applicable mortgagee or lessor of real property, warehouseman, processor or
other bailee, that acknowledges the Liens under the Collateral Documents and
subordinates or waives any Liens held by such Person on the applicable property
and, includes such other agreements with respect to such property as
Administrative Agent may require, as the same may be amended, restated or
otherwise modified from time to time.
          “Collateral Documents” shall mean the Security Agreement, the
Trademark Security Agreement, the Copyright Security Agreement, the Pledge
Agreements, the Mortgages, the Consent and Acknowledgements, the Account Control
Agreements, the Nitram Consent to Assignment, the Collateral Access Agreements,
the Agreement of Escrow Agent and all other security documents (and any joinders
thereto) executed by any Credit Party in favor of the Administrative Agent on or
after the Closing Date, in connection with any of the foregoing collateral
documents, in each case, as such collateral documents may be amended or
otherwise modified from time to time.
          “Condemnation Proceeds” shall mean the cash proceeds received by any
Credit Party in respect of any condemnation proceeding net of reasonable fees
and expenses (including without limitation attorneys’ fees and expenses)
incurred in connection with the collection thereof.
          “Consolidated” (or “consolidated”) or “Consolidating” (or
“consolidating”) shall mean, when used with reference to any financial term in
this Agreement, the aggregate for two or more Persons of the amounts signified
by such term for all such Persons determined on a consolidated (or
consolidating) basis in accordance with GAAP, applied on a consistent basis.
Unless otherwise specified herein, “Consolidated” and “Consolidating” shall
refer to, prior to the Reorganization, the Company and its Consolidated
Subsidiaries, and after the Reorganization, Holdings and its Subsidiaries,
determined on a Consolidated or Consolidating basis.
          “Consolidated Adjusted Net Worth” shall mean as of any date of
determination, for any Person, the total common shareholders’ equity of, prior
to the Reorganization, the Company and its Consolidated Subsidiaries, and after
the Reorganization, Holdings and its Consolidated Subsidiaries, together with
the amount, if any, of preferred stock which is classified as part of
shareholders’ equity, as reflected on the most recent regularly prepared
quarterly balance sheet of, prior to the Reorganization, the Company and its
Consolidated Subsidiaries, and after the Reorganization, Holdings and its
Consolidated Subsidiaries, which balance sheet shall be prepared in accordance
with GAAP, plus the aggregate principal amount of any

4



--------------------------------------------------------------------------------



 



Subordinated Debt minus any Affiliate Receivables as of such date, as determined
in accordance with GAAP.
          “Consolidated EBITDA” shall mean for any period, Consolidated Net
Income for such period (i) plus, without duplication and only to the extent
reflected as a charge or reduction in the statement of such Consolidated Net
Income for such period and not excluded from Consolidated Net Income pursuant to
the definition thereof, the sum of (a) Income Tax expense, (b) Consolidated
Interest Expense, (c) depreciation, depletion and amortization expense, (d) any
non-cash expenses, losses or other charges (including, without limitation,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
(other than Inventory) outside of the ordinary course of business and any
Inventory write up due to purchase accounting, but excluding losses or charges
resulting from write-downs or write-offs with respect to Accounts or Inventory),
provided however that, for the avoidance of doubt, to the extent any such
non-cash expenses or losses require cash payments in subsequent periods, such
cash payments shall be deducted from the calculation of Consolidated EBITDA in
the periods in which such cash payments are made, (e) any fees, costs, expenses
and charges in an aggregate amount not to exceed $5,500,000 incurred in
connection with the Nitram Acquisition, and related thereto, and (f) any fees,
costs, expenses or charges incurred in connection with the offering of any
Equity Interests by Holdings in an aggregate amount not to exceed $5,000,000,
and minus the gains (and any correlating taxes paid) in connection with the sale
of the property located at 2819 Walnut Hill Lane, Dallas, Texas 75229; provided,
however, that with respect to all Subsidiaries acquired by Company pursuant to
the Nitram Acquisition, Consolidated EBITDA with respect to such entities
(a) for the fiscal quarter ending June 30, 2008, shall be deemed to be equal to
four times Consolidated EBITDA for such entities for the fiscal quarter ending
June 30, 2008, (ii) for the fiscal quarter ending September 30, 2008, shall be
deemed to be equal to two times Consolidated EBITDA for such entities for the
two fiscal quarters ending September 30, 2008 and (iii) for the fiscal quarter
ending December 31, 2008, shall be deemed to be equal to four thirds times the
Consolidated EBITDA for such entities for the three fiscal quarters ending
December 31, 2008.
          “Consolidated Fixed Charge Coverage Ratio” shall mean as of any date
of determination, the ratio of (a) Consolidated EBITDA for the four consecutive
fiscal quarters ending on the applicable date of determination minus Capital
Expenditures made by any Credit Party during the four consecutive fiscal
quarters ending on the applicable date of determination excluding any Capital
Expenditure financed with money borrowed (other than Revolving Credit Advances
or Swing Line Advances under the Senior Debt Documents) or the principal part of
Capitalized Leases to (b) Consolidated Fixed Charges.
          “Consolidated Fixed Charges” shall mean, as of any date of
determination, the sum, without duplication, of (i) all cash Consolidated
Interest Expense paid or payable by any Credit Party in respect of such period
on the Consolidated Funded Debt and in respect of Hedging Transactions less
interest income (including, without limitation, income earned under Hedging
Transactions plus losses incurred under Hedging Transactions), in each case for
the four consecutive fiscal quarters ending on the applicable date of
determination plus (ii) all installments of principal or other sums due and
payable by any Credit Party with respect to the

5



--------------------------------------------------------------------------------



 



Consolidated Funded Debt (including principal payments in respect of the Term
Loan and the principal component of obligations under Capitalized Leases, but
excluding voluntary prepayments of the Term Loan), during the four consecutive
fiscal quarters immediately succeeding the applicable date of determination plus
(iii) all Distributions paid by any Credit Party during the four consecutive
fiscal quarters ending on the applicable date of determination.
          “Consolidated Funded Debt” shall mean at any date the aggregate amount
of all Funded Debt of the Credit Parties at such date, determined on a
Consolidated basis.
          “Consolidated Interest Expense” shall mean for any period the total
cash interest expense (including that attributable to Capitalized Leases) of the
Credit Parties on a Consolidated basis, determined in accordance with GAAP.
          “Consolidated Net Income” shall mean for any period, the consolidated
net income (or loss) of the Credit Parties, determined on a Consolidated basis
in accordance with GAAP, including the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
any Credit Party, if the Administrative Agent has received satisfactory (in form
and substance) financial information relating to such Person; provided that
there shall be excluded (a) the income (or deficit) of any Person (other than,
prior to the Reorganization, a Subsidiary of the Company, and after the
Reorganization, a Subsidiary of Holdings) in which any Person (other than, prior
to the Reorganization, Company or any of its Subsidiaries, and after the
Reorganization, Holdings or any of its Subsidiaries) has a joint interest,
except to the extent that any such income is actually received by Holdings or
any of its Subsidiaries from such Person in the form of dividends or similar
distributions and (b) the undistributed earnings of, prior to the
Reorganization, any Subsidiary of the Company, and after the Reorganization, any
Subsidiary of Holdings, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Total Leverage Ratio” shall mean as of any date of
determination, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ending on the
applicable date of determination; provided that, Consolidated Funded Debt and
Consolidated EBITDA, for purposes of calculating Consolidated Total Leverage
Ratio, shall only include the Funded Debt and Consolidated EBITDA of Holdings,
the Company, Nitram and their respective Domestic Subsidiaries.
          “Contractual Obligations” shall mean, as to any Person, any provision
of any security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.
          “Copyright Security Agreement” shall mean each Copyright Security
Agreement in form and substance satisfactory to the Administrative Agent,
executed and delivered as of the Closing Date, or executed and delivered after
the Closing Date, by any of the Credit Parties in favor of the Lenders, as
amended, restated or otherwise modified from time to time.

6



--------------------------------------------------------------------------------



 



          “Credit Parties” shall mean, prior to the Reorganization, Company and
its Domestic Subsidiaries, and after the Reorganization, Holdings and its
Domestic Subsidiaries, and “Credit Party” shall mean any one of them, as the
context indicates or otherwise requires.
          “Debt” shall mean as to any Person, without duplication (a) all Funded
Debt of a Person, (b) all Guarantee Obligations of such Person, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
indebtedness of such Person arising in connection with any Hedging Transaction
entered into by such Person, (e) all recourse Debt of any partnership of which
such Person is the general partner, and (f) any Off Balance Sheet Liabilities.
          “Default” shall mean any event that with the giving of notice or the
passage of time, or both, would constitute an Event of Default under this
Agreement.
          “Default Rate” shall mean the Interest Rate plus three percent (3%)
per annum.
          “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
the Borrower’s consolidated financial statements and determined in accordance
with GAAP.
          “Distribution” shall have the meaning set forth in Section 8.5 hereof.
          “Dollars” and the sign “$” shall mean lawful money of the United
States of America.
          “Domestic Disregarded Subsidiary” is defined in Section 7.12(d)
hereof.
          “Domestic Subsidiary” shall mean any existing or future Subsidiary of
Holdings incorporated or organized under the laws of the United States of
America, or any state or other political subdivision thereof or which is
disregarded as an entity separate from Holdings or a Domestic Subsidiary of
Holdings for United States federal income tax purposes, in each case provided
such Subsidiary is owned by Holdings or a Domestic Subsidiary of Holdings, and
“Domestic Subsidiaries” shall mean any or all of them.
          “Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a
Lender; (c) any Person (other than a natural person) that is or will be engaged
in the business of, among other things, making, purchasing, holding or otherwise
investing in commercial loans or similar extensions of credit in the ordinary
course of its business, or (d) any other Person (other than a natural person)
approved by the (i) the Administrative Agent, and (ii) unless an Event of
Default has occurred and is continuing, Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Credit Party, or any of Affiliates or
Subsidiaries of any Credit Party; and provided further that notwithstanding
clause (d)(ii) of this definition, no assignment shall be made to an entity
which is a competitor of any Credit Party without the consent of Borrowers,
which consent may be withheld in its sole discretion.

7



--------------------------------------------------------------------------------



 



          “Equity Interest” shall mean (i) in the case of any corporation, all
capital stock and any securities exchangeable for or convertible into capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents of corporate
stock (however designated) in or to such association or entity, (iii) in the
case of a partnership or limited liability company, partnership or membership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person, and
including, in all of the foregoing cases described in clauses (i), (ii), (iii)
or (iv), any warrants, rights or other options to purchase or otherwise acquire
any of the interests described in any of the foregoing cases.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, or any succesor act or code and the regulations in effect from
time to time thereunder.
          “Event of Default” shall mean each of the Events of Default specified
in Section 9.1 hereof.
          “Excess Cash Flow” shall mean, for any Fiscal Year, the sum of
(a) Consolidated Net Income for such Fiscal Year plus (b) to the extent deducted
in determining Consolidated Net Income, Depreciation, depletion and
amortization, minus (c) the sum of (i) Capital Expenditures made during such
Fiscal Year, excluding any Capital Expenditures financed with money borrowed
(other than with Advances of the Revolving Credit or the Swing Line under the
Senior Debt Documents) and the principal portion of any Capitalized Leases,
(ii) the amount of all scheduled or mandatory payments or prepayments of
principal on Funded Debt made during such Fiscal Year (excluding (1) any payment
on the Revolving Credit or any other revolving loan facility except to the
extent of any permanent reduction thereof, (2) in respect of Excess Cash Flow
for any prior period and (3) with the Net Cash Proceeds, Insurance Proceeds or
Condemnation Proceeds except to the extent that Consolidated Net Income is
increased as a result thereof) and (iii) the amount of any other prepayment made
during such Fiscal Year on any term Debt permitted hereunder (other than any
optional prepayments on the Term Loan).
          “Fee Letter” shall mean the letter from the Administrative Agent to
the Lenders dated as of the date hereof.
          “Fiscal Year” shall mean the twelve-month period ending on each
June 30.
          “Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.
          “Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar

8



--------------------------------------------------------------------------------



 



obligations issued or created for the account of such Person, (d) all
liabilities of the type described in (a), (b) and (c) above that are secured by
any Liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, the
amount of which is determined in accordance with GAAP; provided however that so
long as such Person is not personally liable for any such liability, the amount
of such liability shall be deemed to be the lesser of the fair market value at
such date of the property subject to the Lien securing such liability and the
amount of the liability secured, and (e) all Guarantee Obligations in respect of
any liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any indebtedness under any Hedging Transaction prior to the
occurrence of a termination event with respect thereto.
          “GAAP” shall mean, as of any applicable date of determination,
generally accepted accounting principles in the United States of America, as
applicable on such date, consistently applied, as in effect from time to time.
          “Governmental Authority” shall mean any nation or government, any
state, province or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
          “Governmental Obligations” shall mean noncallable direct general
obligations of the United States of America or obligations the payment of
principal of and interest on which is unconditionally guaranteed by the United
States of America.
          “Guarantee Obligation” shall mean as to any Person (the “guaranteeing
person”) any obligation of the guaranteeing Person in respect of any obligation
of another Person (the “primary obligor”) (including, without limitation, any
bank under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum

9



--------------------------------------------------------------------------------



 



amount for which such guaranteeing person may be liable pursuant to the terms of
the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.
          “Guarantor(s)” shall mean, prior to the Reorganization, each Domestic
Subsidiary of the Company, and after the Reorganization, each Domestic
Subsidiary of Holdings, in each case which has executed and delivered to the
Administrative Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).
          “Guaranty” shall mean, collectively, those guaranty agreements
executed and delivered from time to time after the Closing Date (whether by
execution of joinder agreements or otherwise) pursuant to Section 7.12 hereof or
otherwise, in each case in the form attached hereto as Exhibit A, as amended,
restated or otherwise modified from time to time.
          “Hazardous Material” shall mean any hazardous or toxic waste,
substance or material defined or regulated as such in or for purposes of the
Hazardous Material Laws.
          “Hazardous Material Law(s)” shall mean all laws, codes, ordinances,
rules, regulations, permits and other governmental restrictions and requirements
issued by any federal, state, local or other governmental or quasi-Governmental
Authority or body (or any agency, instrumentality or political subdivision
thereof) pertaining to any substance or material which is regulated for reasons
of health, safety or the environment and which is, or may become present or
alleged to be present on, under, at or used in any facilities owned, leased or
operated by any Credit Party, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air, asbestos, any petroleum
or petroleum-based products and polychlorinated biphenyls; any so-called
“superfund” or “superlien” law; and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.
          “Hazardous Materials Contamination” shall mean, with respect to any
property, the existence of any Hazardous Materials at levels exceeding
identifiable clean up standards or criteria promulgated by the regulatory body
with jurisdiction over the property (whether presently existing or hereafter
occurring), including any buildings, facilities, soil, groundwater or air on,
under or at any such property, regardless of the source of such Hazardous
Materials.
          “Hedging Transaction” shall mean each interest rate swap transaction,
basis swap transaction, forward rate transaction, equity transaction, equity
index transaction, foreign exchange transaction, cap transaction, floor
transaction (including any option with respect to any of these transactions and
any combination of any of the foregoing).
          “Holdings” shall mean PMFG, Inc., a Delaware corporation.

10



--------------------------------------------------------------------------------



 



          “Income Taxes” shall mean for any period the aggregate amount of taxes
based on income or profits for such period with respect to the operations of,
prior to the Reorganization, Company and its Subsidiaries, and after the
Reorganization, Holdings and its Subsidiaries (including, without limitation,
all corporate franchise, capital stock, net worth and value-added taxes assessed
by state and local governments) determined in accordance with GAAP on a
Consolidated basis (to the extent such income and profits were included in
computing Consolidated Net Income).
          “Indebtedness” shall mean all indebtedness and liabilities (including
without limitation principal, interest (including without limitation interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after an applicable maturity date and interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Credit Parties whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, expenses and other charges)
arising under this Agreement or any of the other Loan Documents, whether direct
or indirect, absolute or contingent, of any Credit Party to the Lenders, in any
manner and at any time, whether arising under this Agreement, the Guaranty or
any of the other Loan Documents, due or hereafter to become due, now owing or
that may hereafter be incurred by any Credit Party to the Lenders, and which
shall be deemed to include protective advances made by the Lenders with respect
to the Collateral under or pursuant to the terms of any Loan Document and any
liabilities of any Credit Party to the Lenders arising in connection with any
Lenders Products, in each case whether or not reduced to judgment, with interest
according to the rates and terms specified, and any and all consolidations,
amendments, renewals, replacements, substitutions or extensions of any of the
foregoing; provided, however that for purposes of calculating the Indebtedness
outstanding under this Agreement or any of the other Loan Documents, the direct
and indirect and absolute and contingent obligations of the Credit Parties
(whether direct or contingent) shall be determined without duplication.
          “Indemnified Party” and “Indemnified Parties” shall mean,
respectively, each of the Lenders and the Administrative Agent and any parent
corporation, Affiliate or Subsidiary of the Lenders or the Administrative Agent,
and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.
          “Insurance Proceeds” shall mean the cash proceeds received by any
Credit Party from any insurer in respect of any damage or destruction of any
property or asset net of reasonable fees and expenses (including without
limitation attorneys fees and expenses) incurred solely in connection with the
recovery thereof.
          “Interest Payment Date” shall mean the first day of each calendar
month.
          “Interest Rate” shall be Eleven and One-Half Percent (11.5%) per
annum.
          “Interest Rate Calculation Date” shall mean the last Business Day of
each calendar month.

11



--------------------------------------------------------------------------------



 



          “Inventory” shall mean any inventory as defined under the UCC.
          “Investment” shall mean, when used with respect to any Person, (a) any
loan, investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.
          “Lenders” means the Initial Lender and its successors and assigns,
each individually a “Lender”.
          “Liabilities” shall mean at all times, all liabilities of the Borrower
that would be shown on a Consolidated balance sheet of the Borrower and
Subsidiaries be prepared in accordance with GAAP.
          “Lien” shall mean any security interest in or lien on or against any
property arising from any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease,
consignment or bailment for security, or any other type of lien, charge,
encumbrance, title exception, preferential or priority arrangement affecting
property (including with respect to stock, any stockholder agreements, voting
rights agreements, buy-back agreements and all similar arrangements), whether
based on common law or statute.
          “Loan Agreement Joinder Agreement” shall mean, collectively, that
joinder agreement dated as of the Closing Date by and among the Nitram and its
Domestic Subsidiaries and the Lenders, and such other joinder agreement executed
and delivered from time to time pursuant to Section 7.12, in each case in form
and substance acceptable to the Lenders, and as the same may be amended,
restated or otherwise modified from time to time.
          “Loan Documents” shall mean, collectively, this Agreement, the Term
Notes, the Guaranty, the Collateral Documents, and any other documents,
certificates or agreements that are executed and required to be delivered
pursuant to any of the foregoing documents, as such documents to the extent
designated by the Borrower and the Lender as a Loan Document, may be amended,
restated or otherwise modified from time to time.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the condition (financial or otherwise), business, performance, operations or
properties of the Credit Parties taken as a whole, (b) the ability of any
Borrower, or the Credit Parties, taken as a whole, to perform its or their
respective obligations under this Agreement, the Term Note, or any other Loan
Document to which it is or they are a party, or (c) the validity or
enforceability of this Agreement, any of the Term Notes or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

12



--------------------------------------------------------------------------------



 



          “Material Contract” shall mean (i) each agreement or contract to which
any Credit Party is a party or in respect of which any Credit Party has any
liability, excluding any contract or agreement with a Subcontractor, that by its
terms (without reference to any indemnity or reimbursement provision therein)
provides for aggregate future payments in respect of any such individual
agreement or contract of at least $5,000,000, (ii) each agreement or contract to
which any Credit Party is a part or in respect of which any Credit Party has any
liability with a Subcontractor that by its terms (without reference to any
indemnity or reimbursement provision therein) provides for aggregate future
payments in respect of any such individual agreement or contract of at least
$2,500,000 and (iii) any other agreement or contract the loss of which would be
reasonably likely to result in a Material Adverse Effect; provided that Material
Contracts shall not be deemed to include any Pension Plans, collective
bargaining agreements, or casualty or liability or other insurance policies
maintained in the ordinary course of business.
          “Mortgages” shall mean the mortgages, deeds of trust and any other
similar documents related thereto or required thereby executed and delivered by
a Credit Party on the Closing Date pursuant to Section 3.1 hereof, if any, and
executed and delivered after the Closing Date by a Credit Party pursuant to
Section 7.12 hereof or otherwise, and “Mortgage” shall mean any such document,
as such documents may be amended, restated or otherwise modified from time to
time.
          “Multiemployer Plan” shall mean a Pension Plan which is a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” shall mean the aggregate cash payments received by
any Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt, as the case may be, net of the ordinary and
customary direct costs incurred in connection with such sale or issuance, as the
case may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, and net of property taxes, transfer
taxes and any other taxes paid or payable by such Credit Party in respect of any
sale or issuance.
          “Nitram” shall mean Nitram Energy, Inc., a New York corporation.
          “Nitram Acquisition” shall mean the acquisition by Company of 100% of
the Equity Interests of Nitram.
          “Nitram Acquisition Documents” shall mean the Nitram Purchase
Agreement and any other related documents or agreements arising from or entered
into pursuant to the terms of such Nitram Purchase Agreement, including the
Escrow Agreement and any employment agreements executed and delivered in
connection with the Purchase Agreement, in each case as amended as permitted
hereunder from time to time.
          “Nitram Consent to Assignment” shall mean the letter agreement
containing the Nitram Seller’s confirmation and undertakings of with respect to
Lenders’ Lien on the Nitram Purchase Agreement, in form and substance
satisfactory to Administrative Agent, executed and

13



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent by the Nitram Sellers, as the same may be
amended, restated or otherwise modified from time to time.
          “Nitram Purchase Agreement” shall mean that certain Stock Purchase
Agreement (including all schedules, exhibits and attachments to same) by and
among Company (as the Purchaser), Nitram Energy, Inc. and Nitram Sellers dated
as of April 7, 2008, as amended, restated or otherwise modified from time to
time to the extent permitted hereunder.
          “Nitram Sellers” shall mean collectively, Warner G. Martin, Shirley J.
Martin, Kevin P. Martin, Sherry L. King, Virginia M. O’Conner, Anthony J.
Paliwoda and Robert Sherman.
          “Non-Excluded Taxes” shall have the meaning set forth in subsection
2.5(a) hereof.
          “Obligations” shall mean the Term Loan, as evidenced by the Term Note,
all interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder), any fees due the Lenders hereunder, any
expenses incurred by the Lenders hereunder, including without limitation, all
liabilities and obligations of the Borrower under this Agreement and under any
other Loan Document, and any and all other liabilities and obligations owed by
the Borrower or any Obligor to the Lenders from time to time, howsoever created,
arising or evidenced, whether direct or indirect, joint or several, absolute or
contingent, now or hereafter existing, or due or to become due, together with
any and all renewals, extensions, restatements or replacements of any of the
foregoing.
          “Obligor” shall mean the Borrower, each Subsidiary and any other
guarantor, accommodation endorser, third party pledgor, or any other party
liable with respect to the Obligations.
          “Off Balance Sheet Liability(ies)” of a Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivables sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of Debt or any of the liabilities set forth in
subsections (i)-(iii) of this definition, but which does not constitute a
liability on the balance sheets of such Person.
          “Other Taxes” shall mean recording or filing fees or similar fees or
taxes which arise from the execution, delivery, performance, recording and/or
filing of this agreement or any other Loan Document or amendment, modification
or supplement hereof or thereof.
          “Participant Register” is defined in Section 12.8(f) hereof.
          “Patent Security Agreement” shall mean each Patent Security Agreement
in form and substance satisfactory to the Administrative Agent, executed and
delivered as of the Closing

14



--------------------------------------------------------------------------------



 



Date, or executed and delivered after the Closing Date, by any of the Credit
Parties in favor of the Lenders, as amended, restated or otherwise modified from
time to time.
          “Payment Default” and “Non-Payment Default” shall mean, respectively,
an Event of Default described in Subsection 9.1(a) and (b) of this Agreement,
and an Event of Default described in Subsection 9.1(c) through and including
Subsection 9.1(k) of this Agreement.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.
          “Pension Plan” shall mean any plan established and maintained by a
Credit Party, or contributed to by a Credit Party, which is qualified under
Section 401(a) of the Internal Revenue Code and subject to the minimum funding
standards of Section 412 of the Internal Revenue Code.
          “Permitted Acquisition” shall mean any acquisition by any Borrower or
any Guarantor of all or substantially all of the assets of another Person, or of
a division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

  (a)   Such acquisition is of a business or Person engaged in a line of
business which is compatible with, or complementary to, the business of such
Borrower or such Guarantor;     (b)   If such acquisition is structured as an
acquisition of the Equity Interests of any Person, then the Person so acquired
shall (X) become a wholly-owned direct Subsidiary of a Borrower or of a
Guarantor and the applicable Borrower or the applicable Guarantor shall cause
such acquired Person to comply with Section 7.12 hereof (if applicable) or
(Y) provided that the Credit Parties continue to comply with Section 7.4(a)
hereof, be merged with and into such Borrower or such Guarantor (and, in the
case of a Borrower, with such Borrower being the surviving entity);     (c)   If
such acquisition is structured as the acquisition of assets, such assets shall
be acquired directly by Borrower or a Guarantor (subject to compliance with
Section 7.4(a) hereof);     (d)   Borrower shall have delivered to
Administrative Agent not less than ten (10) (or such shorter period of time
agreed to by the Administrative Agent) nor more than ninety (90) days prior to
the date of such acquisition, notice of such acquisition together with Pro Forma
Projected Financial Information, copies of all material documents relating to
such acquisition (including the acquisition agreement and any related document),
and historical financial information (including income statements, balance
sheets and cash flows) covering at least three (3)

15



--------------------------------------------------------------------------------



 



      complete Fiscal Years of the acquisition target, if available, prior to
the effective date of the acquisition or the entire credit history of the
acquisition target, whichever period is shorter, in each case in form and
substance reasonably satisfactory to the Administrative Agent;     (e)   Both
immediately before and after the consummation of such acquisition and after
giving effect to the Pro Forma Projected Financial Information, no Default or
Event of Default shall have occurred and be continuing;     (f)   Lenders shall
have received satisfactory evidence showing that the business or Person being
acquired has positive EBITDA;     (g)   The board of directors (or other
Person(s) exercising similar functions) of the seller of the assets or issuer of
the Equity Interests being acquired shall not have disapproved such transaction
or recommended that such transaction be disapproved;     (h)   All governmental,
quasi-governmental, agency, regulatory or similar licenses, authorizations,
exemptions, qualifications, consents and approvals necessary under any laws
applicable to such Borrower or Guarantor that is making the acquisition, or the
acquisition target (if applicable) for or in connection with the proposed
acquisition and all necessary non-governmental and other third-party approvals
which, in each case, are material to such acquisition shall have been obtained,
and all necessary or appropriate declarations, registrations or other filings
with any court, governmental or regulatory authority, securities exchange or any
other Person, which in each case, are material to the consummation of such
acquisition or to the acquisition target, if applicable, have been made, and
evidence thereof reasonably satisfactory in form and substance to Administrative
Agent shall have been delivered, or caused to have been delivered, by Borrower
to the Administrative Agent;     (i)   There shall be no actions, suits or
proceedings pending or, to the knowledge of any Credit Party threatened against
or affecting the acquisition target in any court or before or by any
governmental department, agency or instrumentality, which could reasonably be
expected to be decided adversely to the acquisition target and which, if decided
adversely, could reasonably be expected to have a material adverse effect on the
business, operations, properties or financial condition of the acquisition
target and its subsidiaries (taken as a whole) or would materially adversely
affect the ability of the acquisition target to enter into or perform its
obligations in connection with the proposed acquisition, nor shall there be any
actions, suits, or proceedings pending, or to the knowledge of any Credit Party
threatened against the Credit Party that is making the acquisition which would
materially adversely affect the ability

16



--------------------------------------------------------------------------------



 



      of such Credit Party to enter into or perform its obligations in
connection with the proposed acquisition; and     (j)   The purchase price of
such proposed new acquisition, computed on the basis of total acquisition
consideration paid or incurred, or required to be paid or incurred, with respect
thereto, including the amount of Debt (such Debt being otherwise permitted under
this Agreement) assumed or to which such assets, businesses or business or
Equity Interests, or any Person so acquired is subject and including any portion
of the purchase price allocated to any non-compete agreements, when added to the
purchase price for each other acquisition consummated hereunder as a Permitted
Acquisition during the same Fiscal Year as the applicable acquisition (not
including acquisitions specifically consented to which fall outside of the terms
of this definition), does not exceed Five Million Dollars ($5,000,000).

          “Permitted Investments” shall mean with respect to any Person:

  (a)   Governmental Obligations;     (b)   Obligations of a state or
commonwealth of the United States or the obligations of the District of Columbia
or any possession of the United States, or any political subdivision of any of
the foregoing, which are described in Section 103(a) of the Internal Revenue
Code and are graded in any of the highest three (3) major grades as determined
by at least one Rating Agency; or secured, as to payments of principal and
interest, by a letter of credit provided by a financial institution or insurance
provided by a bond insurance company which in each case is itself or its debt is
rated in one of the highest three (3) major grades as determined by at least one
Rating Agency;     (c)   Banker’s acceptances, commercial accounts, demand
deposit accounts, certificates of deposit, other time deposits or depository
receipts issued by or maintained with any Lenders or any Affiliate thereof, or
any bank, trust company, savings and loan association, savings bank or other
financial institution whose deposits are insured by the Federal Deposit
Insurance Corporation and whose reported capital and surplus equal at least
$250,000,000, provided that such minimum capital and surplus requirement shall
not apply to demand deposit accounts maintained by any Credit Party in the
ordinary course of business;     (d)   Commercial paper rated at the time of
purchase within the two highest classifications established by not less than two
Rating Agencies, and which matures within 270 days after the date of issue;

17



--------------------------------------------------------------------------------



 



  (e)   Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and     (f)   Any fund or other pooling
arrangement which exclusively purchases and holds the investments itemized in
(a) through (e) above.

          “Permitted Liens” shall mean with respect to any Person:

  (a)   Liens for (i) taxes or governmental assessments or charges or
(ii) customs duties in connection with the importation of goods to the extent
such Liens attach to the imported goods that are the subject of the duties, in
each case (x) to the extent not yet due, (y) as to which the period of grace, if
any, related thereto has not expired or (z) which are being contested in good
faith by appropriate proceedings, provided that in the case of any such contest,
any proceedings for the enforcement of such liens have been suspended and
adequate reserves with respect thereto are maintained on the books of such
Person as may be required by GAAP;     (b)   carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, processor’s, landlord’s liens or other
like liens arising in the ordinary course of business which secure obligations
that are not overdue for a period of more than 30 days or which are being
contested in good faith by appropriate proceedings, provided that in the case of
any such contest, (x) any proceedings commenced for the enforcement of such
Liens have been suspended and (y) appropriate reserves with respect thereto are
maintained on the books of such Person as may be required by GAAP;     (c)  
(i) Liens incurred in the ordinary course of business to secure the performance
of statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) Liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations (not otherwise permitted under subsection (f) of this
definition), bids, leases, fee and expense arrangements with trustees and fiscal
agents, trade contracts, surety and appeal bonds, performance bonds (except to
the extent any steps have been taken by the applicable surety to perfect or
enforce such Liens) and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such

18



--------------------------------------------------------------------------------



 



      obligations has been made on the books of such Person as may be required
by GAAP;     (d)   any attachment or judgment lien that remains unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period ending on
the earlier of (i) thirty (30) consecutive days from the date of its attachment
or entry (as applicable) or (ii) the commencement of enforcement steps with
respect thereto, other than the filing of notice thereof in the public record;  
  (e)   (i) easements, rights of way, conditions, covenants, restrictions and
reservations, if any, affecting the real properties or any portion thereof, and
(ii) local, state and federal laws, ordinances or governmental regulations,
including, but not limited to building and zoning laws, ordinances and
regulations, now or hereafter in effect in each case relating to or affecting
the real property which, in each case, does not materially interfere with the
business of such Person;     (f)   encroachments and other matters shown on any
survey delivered to and approved by the Administrative Agent which, in each
case, does not materially interfere with the business of such Person;     (g)  
with respect to any real properties lease permitted hereunder by any Credit
Party as lessee, (i) the interest or title of the lessor under such lease, and
(ii) any subordination of the interest of the Credit Party, as the lessee under
any such lease, to the lien of any mortgage or deed of trust encumbering the
interest or title of such lessor, which, in each case, does not materially
interfere with the business of such Person;     (h)   such other title and
survey exceptions as Administrative Agent may approve, including, without
limitation, those included in the definition of “Permitted Encumbrances” under
any Mortgage;     (i)   Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits and
similar statutory obligations (excluding Liens arising under ERISA), provided
that no enforcement proceedings in respect of such Liens are pending and
provisions have been made for the payment of such liens on the books of such
Person as may be required by GAAP; and     (j)   continuations of Liens that are
permitted under subsections (a)-(i) hereof, provided such continuations do not
violate the specific time periods set forth in subsections (b) and (d) and
provided further that such Liens do not extend to any additional property or
assets of any Credit Party or secure any additional obligations of any Credit
Party.

19



--------------------------------------------------------------------------------



 



      Regardless of the language set forth in this definition, no Lien over the
Equity Interests of any Credit Party granted to any Person other than to the
Senior Lenders and the Lenders shall be deemed a “Permitted Lien” under the
terms of this Agreement.

          “Person” shall mean a natural person, corporation, limited liability
company, partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.
          “Pledge Agreement(s)” shall mean any pledge agreement executed and
delivered by a Credit Party on the Closing Date pursuant to Section 3.1 hereof,
if any, and executed and delivered from time to time after the Closing Date by
any Credit Party pursuant to Section 7.12 hereof or otherwise, and any
agreements, instruments or documents related thereto, in each case in form and
substance satisfactory to the Administrative Agent amended, restated or
otherwise modified from time to time.
          “Pro Forma Balance Sheet” shall mean the pro forma consolidated
balance sheet of, prior to the Reorganization, the Company, and after the
Reorganization, Holdings, which has been certified by a Responsible Officer of
the Borrower Representative that it fairly presents in all material respects the
pro forma adjustments reflecting the transactions (including payment of all fees
and expenses in connection therewith) contemplated by this Agreement and the
other Loan Documents.
          “Pro Forma Projected Financial Information” shall mean, as to any
proposed acquisition, a statement executed by Borrower Representative (supported
by reasonable detail) setting forth the total consideration to be paid or
incurred in connection with the proposed acquisition, and pro forma combined
projected financial information for the Credit Parties and the acquisition
target (if applicable), consisting of projected balance sheets as of the
proposed Closing Date of the acquisition and as of the end of at least the next
succeeding three (3) Fiscal Years following the acquisition and projected
statements of income and cash flows for each of those years, including
sufficient detail to permit calculation of the ratios described in Section 7.9
hereof, as projected as of the Closing Date of the acquisition and as of the
ends of those Fiscal Years and accompanied by (i) a statement setting forth a
calculation of the ratio so described, (ii) a statement in reasonable detail
specifying all material assumptions underlying the projections and (iii) such
other information as the Administrative Agent or the Lenders shall reasonably
request.
          “Rating Agency” shall mean Moody’s Investor Services, Inc., Standard
and Poor’s Ratings Services, their respective successors or any other nationally
recognized statistical rating organization which is acceptable to the
Administrative Agent.
          “Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash
Proceeds, Insurance Proceeds or Condemnation Proceeds received by any Person,
the application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real

20



--------------------------------------------------------------------------------



 



property of the Credit Parties or any intellectual property reasonably necessary
in order to use or benefit from any property or (ii) acquire any such property
(excluding Inventory) to be used in the business of such Person.
          “Reorganization” shall mean, the restructuring of the Company into a
holding company structure pursuant to the merger of PMFG Merger Sub, Inc. and
wholly owned subsidiary of Holdings with and into the Company pursuant to which
(i) the Company will become a wholly owned subsidiary of Holdings and (ii) the
shareholders of the Company will become stockholders of Holdings.
          “Required Lenders” means, at any time, Lenders holding in the
aggregate more than fifty percent (50%) of the outstanding principal amount of
the Term Loan.
          “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer” shall mean, with respect to any Person, the
chief executive officer, chief financial officer, treasurer, president or
controller of such Person, or with respect to compliance with financial
covenants, the chief financial officer or the treasurer of such Person, or any
other officer of such Person having substantially the same authority and
responsibility.
          “Security Agreement” shall mean, collectively, the security
agreement(s) executed and delivered by Borrowers and the Guarantors on the
Closing Date pursuant to Section 3.1 hereof, and any such agreements executed
and delivered after the Closing Date (whether by execution of a joinder
agreement to any existing security agreement or otherwise) pursuant to
Section 7.12 hereof or otherwise, in the form of the Security Agreement attached
hereto as Exhibit B, as amended, restated or otherwise modified from time to
time.
          “Senior Credit Agreement” shall mean that certain Revolving Credit and
Term Loan Agreement dated as of April 30, 2008 by and among the Senior Lenders
and the Company.
          “Senior Debt” shall mean Debt to be provided by the Senior Lenders to
the Borrower pursuant to the Senior Loan Documents and any refinancing or
replacement of such Debt, in each case in an amount no greater than the amount
of Senior Loan Obligations as defined in the Subordination Agreement.
          “Senior Lenders” shall mean the lenders under the Senior Credit
Agreement.
          “Senior Loan Documents” shall mean the documents listed in the
definition of “Loan Documents” as set forth in Section 1.1 of the Senior Credit
Agreement.

21



--------------------------------------------------------------------------------



 



          “Structuring Fee” shall mean the structuring fee payable by the
Borrower to the Lenders on the Closing Date, which shall be deemed earned as of
the Closing Date and shall be non-refundable, as set forth in the Fee Letter.
          “Subcontractor” shall mean each Person with which any Credit Party has
entered into a contract, agreement or other arrangement whereby such Person has
agreed to provide manufacturing services for products designed by the Credit
Parties, and “Subcontractors” shall mean any or all of them.
          “Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement of even date herewith by and among the Senior Lenders,
the Lenders and the Borrower.
          “Subordinated Debt” shall mean any Debt of the Borrower which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including right and time of payment of principal and interest.
          “Subsidiary(ies)” shall mean any other corporation, association, joint
stock company, business trust, limited liability company, partnership or any
other business entity of which more than fifty percent (50%) of the outstanding
voting stock, share capital, membership, partnership or other interests, as the
case may be, is owned either directly or indirectly by any Person or one or more
of its Subsidiaries, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by any
Person and/or its Subsidiaries. Unless otherwise specified to the contrary
herein or the context otherwise requires, Subsidiary(ies) shall refer to, prior
to the Reorganization, the Subsidiary(ies) of the Company, and after the
Reorganization, the Subsidiary(ies) of Holdings.
          “Term Loan” shall mean the direct advance made by the Lenders to the
Borrower in the form of a Term Loan under and pursuant to this Agreement, as set
forth in subsection 2.1 of this Agreement.
          “Term Loan Commitment” shall mean up to Twenty Million and 00/100
Dollars ($20,000,000).
          “Term Loan Mandatory Prepayment” shall have the meaning set forth in
subsection 2.1(d) hereof.
          “Term Loan Maturity Date” shall mean April 29, 2013, unless extended
by the Lenders pursuant to any modification, extension or renewal note executed
by the Borrower and accepted by the Lenders in its sole and absolute discretion
in substitution for the Term Note.
          “Term Loan Optional Prepayment” shall have the meaning set forth in
subsection 2.1(e) hereof.
          “Term Note” shall mean a term note in the form prepared by and
acceptable to the Administrative Agent, dated as of the date hereof, in the
amount of the Term Loan Commitment

22



--------------------------------------------------------------------------------



 



and maturing on the Term Loan Maturity Date, duly executed by the Borrower and
payable to the order of the Lenders, together with any and all renewal,
extension, modification or replacement notes executed by the Borrower and
delivered to the Lenders and given in substitution therefor.
          “Trademark Security Agreement” shall mean each Trademark Security
Agreement in form and substance satisfactory to the Administrative Agent,
executed and delivered as of the Closing Date, or executed and delivered after
the Closing Date, by any of the Credit Parties in favor of the Administrative
Agent, as amended, restated or otherwise modified from time to time.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as in effect in any applicable state; provided that, unless specified
otherwise or the context otherwise requires, such terms shall refer to the
Uniform Commercial Code as in effect in the State of New York.
          “Voidable Transfer” shall have the meaning set forth in subsection
Section 12.23 hereof.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Yield Maintenance Premium” shall have the meaning set forth in
subsection 2.1(f) hereof.
     1.2. Accounting Terms.
          Any accounting terms used in this Agreement which are not specifically
defined herein shall have the meanings customarily given them in accordance with
GAAP. Calculations and determinations of financial and accounting terms used and
not otherwise specifically defined hereunder and the preparation of financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared, both as to classification of items and as to amount, in accordance
with sound accounting practices and GAAP as used in the preparation of the
financial statements of the Borrower on the date of this Agreement. If any
changes in accounting principles or practices from those used in the preparation
of the financial statements are hereafter occasioned by the promulgation of
rules, regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Lenders hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes,

23



--------------------------------------------------------------------------------



 



but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes. Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Borrower’s accountants.
     1.3. Other Terms Defined in UCC.
          All other capitalized words and phrases used herein and not otherwise
specifically defined herein shall have the respective meanings assigned to such
terms in the UCC, to the extent the same are used or defined therein.
     1.4. Other Interpretive Provisions.
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.
          (b) Section and Schedule references are to this Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
          (c) The term “including” is not limiting, and means “including,
without limitation”.
          (d) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”.
          (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
          (f) To the extent any of the provisions of the other Loan Documents
are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall govern.
          (g) This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

24



--------------------------------------------------------------------------------



 



SECTION 2. COMMITMENT OF THE LENDERS.
     2.1. Term Loan.
          (a) Term Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Lenders agree to make a Term Loan equal to the Term Loan Commitment. The
Term Loan shall be available to the Borrower in a single principal advance on
the date on which all of the conditions set forth in SECTION 3 have been
satisfied (the “Closing Date”). The Borrower shall use the proceeds of the Term
Loan and the Senior Debt to pay the purchase price of the Acquisition and to pay
transaction fees and other costs and expenses associated therewith, all of which
are described on the flow of funds approved by the Lenders. The Term Loan shall
be due in full on the Term Loan Maturity Date, unless the credit extended under
the Term Loan is otherwise accelerated, terminated or extended as provided in
this Agreement.
          (b) Term Loan Interest and Payments. Except as otherwise provided in
this subsection 2.1(b) and Section 2.3, the unpaid principal amount of the Term
Loan shall bear interest at the Interest Rate in effect from time to time.
Interest on the Term Loan shall be due and payable, in arrears, monthly on each
Interest Payment Date on or after May 1, 2008 and on the Term Loan Maturity
Date, at the Interest Rate. From and after the Term Loan Maturity Date, and
after the occurrence and during the continuation of an Event of Default,
interest and Additional Interest on the outstanding principal balance of the
Term Loan shall accrue at the Default Rate and shall be payable upon demand from
the Administrative Agent.
          (c) Repayment of Term Loan Principal. The outstanding principal
balance of the Term Loan plus any applicable Yield Maintenance Premium, together
with all accrued and unpaid interest, Additional Interest, and fees, shall be
payable on the earlier to occur of: (i) the Term Loan Maturity Date and (ii) the
date of a Term Loan Mandatory Prepayment. The outstanding principal balance
subject to any Term Loan Optional Prepayment, plus any applicable Yield
Maintenance Premium thereon, together with all accrued interest and Additional
Interest thereon, shall be payable on the date of such Term Loan Optional
Prepayment.
          (d) Term Loan Mandatory Prepayments. At the option of the Required
Lenders, and subject to the terms of the Subordination Agreement, the Borrower
shall make a prepayment (the “Term Loan Mandatory Prepayment”): immediately upon
receipt by any Credit Party of Net Cash Proceeds generated from the issuance of
any Equity Interests of any Credit Party (other than Equity Interests under any
stock option or employee incentive plans listed on Schedule 6.12 hereto (or any
successor plans) or in connection with the conversion of any Debt to equity or
Net Cash Proceeds from the issuance of any Funded Debt after the Closing Date,
Borrowers shall prepay the Term Loan by the sum of (i) an amount equal to one
hundred percent (100%) of such Net Cash Proceeds from the issuance of any Equity
Interests; and (ii) the Yield Maintenance Premium in respect thereof.
          (e) Term Loan Optional Prepayments.

25



--------------------------------------------------------------------------------



 



               (i) The Borrower may voluntarily prepay including from the Net
Cash Proceeds generated from the issuance of any Equity Interests of any Credit
Party (a “Term Loan Optional Prepayment”) the principal balance of the Term
Loan, in whole or in part in an amount not less than $1,000,000 and multiples of
$500,000 thereafter in any thirty (30) day period, subject to the following
conditions:
                    (A) Not less than ten (10) Business Days prior to the date
upon which the Borrower desires to make such prepayment, the Borrower shall
deliver to the Administrative Agent written notice of its intention to prepay
the Term Loan, which notice shall be irrevocable and state the prepayment amount
and the prepayment date;
                    (B) The Borrower shall pay to the Lenders all unpaid
expenses, fees and other items payable under this Agreement or any other Loan
Document, accrued and unpaid interest and Additional Interest on the Term Loan
through the date of such prepayment on the principal balance being prepaid; and
                    (C) The Borrower shall pay the appropriate Yield Maintenance
Premium.
          (f) Yield Maintenance Premium. Any Term Loan Mandatory Prepayment or
Term Loan Optional Prepayment shall be accompanied by a premium (the “Yield
Maintenance Premium”) equal to the percentage set forth below opposite the
twelve month period during which such Term Loan Mandatory Prepayment or Term
Loan Optional Prepayment is made:

     
If the prepayment is made
  The amount of the premium shall be
After May 1, 2008 and on or before April 30, 2009
  Three percent (3%)
After May 1, 2009 and on or before April 30, 2010
  Two percent (2%)
After May 1, 2010 and on or before April 30, 2011
  One percent (1%)

     2.2. Interest and Fee Computation; Collection of Funds.
          Except as otherwise set forth herein, all interest, Additional
Interest and fees shall be calculated on the basis of a year consisting of
360 days and shall be paid for the actual number of days elapsed. Principal
payments submitted in funds not immediately available shall continue to bear
interest and Additional Interest until collected. If any payment to be made by
the Borrower hereunder or under the Term Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest and
Additional Interest in respect of such payment. Notwithstanding anything to the
contrary contained herein, the final payment due under the Term Loan must be
made by wire transfer or other immediately available funds. All

26



--------------------------------------------------------------------------------



 



payments made by the Borrower hereunder or under any of the Loan Documents shall
be made without setoff, counterclaim, or other defense.
     2.3. Additional Interest.
          In addition to the interest payable on the Term Note at the Interest
Rate provided for in subsection 2.1(b), the unpaid principal amount of the Term
Note shall bear additional interest (“Additional Interest”) at the rate of three
and one-half percent (3.5%) per annum (the “Additional Interest Rate”), payable
monthly in arrears on each Interest Payment Date. At the election of the
Borrower, each installment of Additional Interest may be paid by adding the
amount thereof to the unpaid principal amount of the Term Note. The Borrower
shall be deemed to have made this election on each Interest Payment Date
occurring after the date of this Agreement unless at least three (3) Business
Days prior to an Interest Payment Date, the Borrower notifies the Administrative
Agent that it intends to pay Additional Interest in cash on such Interest
Payment Date. Each such election by the Borrower shall be irrevocable. The
Administrative Agent shall note the amount of each such installment of
Additional Interest on the payment grid attached to and forming a part of the
Term Note, whereupon the amount of such installment shall be for all purposes
hereunder unpaid principal of the Term Note.
     2.4. [intentionally omitted]
     2.5. Taxes.
          (a) Except as permitted by Sections 2.5(g), 2.5(h) and 2.5(i), all
payments made by the Borrower under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (x) taxes on
capital or overall income, net income taxes and net profits, net receipts or
similar taxes (or for franchise taxes imposed in lieu of such taxes) imposed on
the Lenders as a result of a present or former connection between the Lenders
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lenders having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and (y) any branch profits taxes imposed
by the United States. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (collectively, “Non-Excluded Taxes”)
or Other Taxes are required to be withheld from any amounts payable to the
Lenders hereunder, the amounts so payable to the Lenders shall be increased to
the extent necessary so that (after payment of all Non-Excluded Taxes and Other
Taxes) the Lenders shall receive an amount equal to the sum they would have
received had no such withholding been made. If, after any such adjustment, any
part of a Non-Excluded Tax or Other Tax paid by the Lenders or payable on behalf
of the Lenders is subsequently recovered by the Lenders, the Lenders shall
reimburse the Borrower to the extent of the amount so recovered.

27



--------------------------------------------------------------------------------



 



          (b) The Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) At the request of the Borrower and at the Borrower’s sole cost,
the Lenders shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.
          (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Lenders a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Lenders the required receipts or other required documentary
evidence or if any Governmental Authority seeks to collect a Non-Excluded Tax or
Other Tax directly from the Lenders for any other reason, the Borrower shall
indemnify the Lenders for any incremental taxes, interest or penalties that may
become payable by the Lenders provided, however, that Borrowers shall not be
responsible for any such interest or penalties which were incurred prior to the
date that notice is given to the Credit parties of such tax or fees.
          (e) In the event Borrowers are required to pay additional amounts to
or for the account of any Lender pursuant to this Section 2.5(a), then such
Lender shall use good faith diligent efforts to file any certificate or document
reasonably requested by Borrowers or to designate a Lending Office from a
different jurisdiction (if such Lending Office is maintained by such Lender) so
as to eliminate or reduce any such additional payments by Borrowers which may
accrue in the future, provided Lender shall incur or suffer no material cost or
expense as a result thereof.
          (f) Each Lender, if any, that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall,
on or prior to the date of the execution and delivery of this Agreement, in the
case of each Lender listed on the signature pages hereof, or, in the case of an
assignee Lender, on or prior to the date it becomes a Lender, execute and
deliver to the Borrower Representative and the Administrative Agent, two or more
(as the Borrower Representative or the Administrative Agent may reasonably
request) United States Internal Revenue Service Forms W-8IMY (with all required
attachments), Forms W-8ECI, or Forms W-8BEN (or successor forms) establishing
the Lender’s complete exemption from United States federal withholding tax, or,
solely if such Lender is claiming exemption from United States withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Forms
W-8BEN and a certificate executed by a duly authorized officer of such Lender
representing that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code, or such other appropriately completed forms or documents (or successor
forms or documents) reasonably acceptable to Borrower, appropriately completed,
establishing that payments to such Lender are completely exempt from withholding
or deduction

28



--------------------------------------------------------------------------------



 



of United States federal withholding taxes. Each Foreign Lender shall promptly
notify Borrower Representative at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Borrower
Representative (or any other form of certification adopted by the United States
of America or other taxing authorities for such purpose). Each Lender shall
deliver to the Borrower Representative and the Administrative Agent two further
copies of any such form or documents on or before the date that any such form or
document expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent such form or document previously delivered
by it to the Borrower Representative.
          (g) The Borrowers shall not be required to pay any additional amounts
pursuant to Section 2.5(a) or any amounts pursuant to Section 2.5(d) hereof to
the extent that:
          (i) the obligation to pay such additional amounts or any amounts under
Section 2.5(d) hereof would not have arisen but for a failure for any reason by
such Lender (or permitted assignee) to comply with its obligations under
Section 2.5(b) to provide certain forms, certificates, or other evidence
necessary to establish its entitlement to complete exemption from U.S.
withholding tax (other than a failure that results exclusively from the change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any governmental authority after the date on which
such Lender (or permitted assignee) first became a party to this Agreement);
          (ii) with respect to an assignee Lender, the obligation to withhold
U.S. taxes existed on the date such assignee Lender became a party to this
Agreement, or with respect to payments to a lending office newly designated by a
Lender (a “New Lending Office”), the date such Lender designated such New
Lending Office with respect to the applicable Loan; provided, however, that this
clause (ii) shall not apply to the extent the additional amounts any Lender (or
transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (ii)) do not exceed the additional amounts that the person
making the transfer, or Lender (or transferee) making the designation of such
New Lending Office, would have been entitled to receive in the absence of such
transfer or designation;
          (iii) the certifications made in any forms or other evidence provided
by such Lender under Section 2.5(b) were untrue or inaccurate on the date
delivered in any material respect; or
          (iv) such Lender is treated as a “conduit entity” within the meaning
of U.S. Treasury Regulations Section 1.881-3 or any successor provision.
          (h) The Administrative Agent may, without reduction, withhold any
Non-Excluded Taxes required to be deducted and withheld from any payment under
any of the Loan Documents with respect to which the Borrowers are not required
to pay additional amounts under this Section 2.5(h) or Section 2.5(i).
          (i) Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to

29



--------------------------------------------------------------------------------



 



the requesting party two duly signed completed copies of IRS Form W-9. If such
Lender fails to deliver such forms, then the Borrowers or the Administrative
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable back up withholding tax imposed by the Code, without
reduction.
          (j) If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefore, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of all commitments to
make Loans, repayment of all Obligations and the resignation of the
Administrative Agent.
          (k) If the Administrative Agent or Lender receives a refund (or Tax
credit with respect to) of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrowers or with respect to which any Borrower has
paid additional amounts pursuant to this Section 2.5, it shall pay to the
Borrowers an amount equal to such refund (or the benefit realized as a result of
such Tax credit) (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.5 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (as the case may be) in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.
     2.6. Administrative Fees. The Borrower shall pay the Administrative Agent
an annual administrative fee payable quarterly, in advance, as set forth in the
Fee Letter (the “Administrative Fee”).
     2.7. Single Obligation; Collateral Security.
          The Term Loan constitutes one general obligation of the Borrower, and
shall be secured by the Administrative Agent’s security interest in and Lien
upon all of the Collateral for the benefit of the Lenders, which security
interest is subordinate only to security interests in assets of the Borrower
held by the Senior Lenders that are Permitted Liens, and by all other security
interests, Liens, claims and encumbrances heretofore, now or at any time or
times hereafter granted by the Borrower to the Administrative Agent for the
benefit of the Lenders.

30



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS OF BORROWING.
          Notwithstanding any other provision of this Agreement, the obligations
of the Lenders to disburse, make or continue all or any portion of the Term
Loan, and otherwise to perform any of its obligations under this Agreement are
subject to the satisfaction of all of the following conditions precedent, which
satisfaction shall be determined by the Lenders in its sole discretion.
     3.1. Loan Documents.
          The Borrower shall have executed and delivered to the Initial Lender
all of the following Loan Documents, all of which must be satisfactory to the
Initial Lender and its counsel in form, substance and execution:
          (a) Term Notes, this Agreement and the other Loan Documents. Borrowers
shall have executed and delivered to Administrative Agent for the account of the
Initial Lender the Term Note, Holdings and Borrowers shall have executed and
delivered this Agreement; and each Credit Party shall have executed and
delivered the other Loan Documents to which such Credit Party is required to be
a party (including all schedules and other documents to be delivered pursuant
hereto); and such Notes (if any), this Agreement and the other Loan Documents
shall be in full force and effect.
          (b) Corporate Authority. Administrative Agent shall have received,
from each Credit Party, a certificate of its Secretary or Assistant Secretary
dated as of the Closing Date as to:
          (i) corporate resolutions (or the equivalent) of each Credit Party
authorizing the transactions contemplated by this Agreement and the other Loan
Documents approval of this Agreement and the other Loan Documents, in each case
to which such Credit Party is party, and authorizing the execution and delivery
of this Agreement and the other Loan Documents;
          (ii) the incumbency and signature of the officers or other authorized
persons of such Credit Party executing any Loan Document;
          (iii) a certificate of good standing or continued existence (or the
equivalent thereof) from the state of its incorporation or formation, and from
every state or other jurisdiction where such Credit Party is qualified to do
business, which jurisdictions are listed on Schedule 3.1 attached hereto, and
          (iv) copies of such Credit Party’s articles of incorporation and
bylaws or other constitutional documents, as in effect on the Closing Date.
          (c) Collateral Documents, Guaranties and other Loan Documents. The
Administrative Agent shall have received the following documents, each in form
and substance satisfactory to Administrative Agent and fully executed by each
party thereto.

31



--------------------------------------------------------------------------------



 



          (i) The following Collateral Documents and other Loan Documents, each
in form and substance acceptable to Administrative Agent and fully executed by
each party thereto and dated as of the Closing Date:
                    (A) the Security Agreement;
                    (B) the Nitram Consent to Assignment;
                    (C) Mortgages for each of the owned properties listed on
Schedule 6.3(b), together with the related documentation specified in
Schedule 2.1(c),
          (ii) For the real properties leased by a Credit Party as a lessee
located at 14651 Dallas Parkway, Dallas, Texas (which is the Company’s
headquarters, and 227 Thorn Avenue, Orchard Park, New York (which is the
headquarters of Nitram where the primary books and records of any Credit Party
are located) (A) a true, complete and accurate copy of the fully executed
applicable lease bailment or warehouse agreement, as the case may be; and (ii) a
Collateral Access Agreement with respect to each such location.
          (iii) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to the
Administrative Agent, dated a date reasonably prior to the Closing Date, listing
all effective financing statements in the jurisdiction of incorporation or
organization, as the case may be, of such Credit Party, as indicated on
Schedule 6.25 (under their present names or under any previous names used within
five (5) years prior to the date hereof) as debtors, together with (x) copies of
such financing statements, and (y) authorized Uniform Commercial Code (Form
UCC-3) Termination Statements, if any, necessary to release all Liens and other
rights of any Person in any Collateral described in the Collateral Documents
previously granted by any Person (other than Liens permitted by Section 8.2 of
this Agreement) and (B) intellectual property search reports results from the
United States Patent and Trademark Office and the United States Copyright Office
Closing Date.
          (iv) Any documents (including, without limitation, financing
statements, amendments to financing statements and assignments of financing
statements, stock powers executed in blank and any endorsements) requested by
Administrative Agent and reasonably required to be provided in connection with
the Collateral Documents to create, in favor of the Administrative Agent (for
and on behalf of the Lenders), a first priority perfected security interest in
the Collateral thereunder shall have been filed, registered or recorded, or
shall have been delivered to Administrative Agent in proper form for filing,
registration or recordation.
          (d) Insurance. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Credit Parties have obtained the
insurance policies required by Section 7.5 hereof and that such insurance
policies are in full force and effect.

32



--------------------------------------------------------------------------------



 



          (e) Compliance with Certain Documents and Agreements. Each Credit
Party shall have each performed and complied in all material respects with all
agreements and conditions contained in this Agreement and the other Loan
Documents, to the extent required to be performed or complied with by such
Credit Party. No Person (other than Administrative Agent, Lenders and Initial
Lender) party to this Agreement or any other Loan Document shall be in material
default in the performance or compliance with any of the terms or provisions of
this Agreement or the other Loan Documents or shall be in material default in
the performance or compliance with any of the material terms or material
provisions of, in each case to which such Person is a party.
          (f) Opinions of Counsel. The Credit Parties shall furnish
Administrative Agent prior to the Term Loan made under this Agreement, opinions
of counsel to the Credit Parties, including opinions of local counsel to the
extent deemed necessary by the Agent, in each case dated the Closing Date and
covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to the Administrative Agent and each of the
Lenders.
          (g) Payment of Fees. Borrowers shall have paid to the Administrative
Agent any fees due the Administrative Agent including the Structuring Fee and
one-quarter of the Administrative Fee, each of which shall be non-refundable,
along with any other fees, costs or expenses due and outstanding to the
Administrative Agent or the Initial Lender as of the Closing Date (including
reasonable fees, disbursements and other charges of counsel to Administrative
Agent so long as Borrower shall have received an invoice from such counsel prior
to the funding of the initial Advances hereunder).
          (h) Pro Forma Balance Sheet and Financial Statements. Borrowers shall
have delivered to the Lenders and the Administrative Agent, in form and
substance satisfactory to Administrative Agent: (a) the Pro Forma Balance Sheet,
(b) audited financial statements of Company and Nitram for the Fiscal Years
ending June 30, 2007 and September 30, 2007, respectively, and presented in
accordance with GAAP, and the quarterly financial statements prepared by Company
and Nitram for the fiscal quarters ending December 31, 2007 and (c) monthly
projections of Company and Nitram through Fiscal Year 2009, and annual
projections of Company and Nitram through Fiscal Year 2013, in each case in form
acceptable to the Administrative Agent, such projections to include annual
income and cash flow statements.
          (i) Appraisals; Audits; Due Diligence. Administrative Agent and
Lenders shall have received, in each case in form and substance satisfactory to
the Administrative Agent, (a) an audit of all accounts receivable and inventory
of Company, Nitram and their respective Domestic Subsidiaries, (b) appraisals of
all machinery and equipment of Company, Nitram and their respective Domestic
Subsidiaries, (c) tax-assessed valuations of all real estate owned by Company,
Nitram and their respective Domestic Subsidiaries and (d) such other reports or
due diligence materials as Administrative Agent and the Initial Lender may
reasonably request.
          (j) Employment Agreements. Administrative Agent shall have received
copies of all employment agreements of the Credit Parties (including, without
limitation, any

33



--------------------------------------------------------------------------------



 



employment agreements executed concurrently and in connection with the Nitram
Acquisition) which shall remain in effect following the Closing Date as set
forth on Schedule 6.16 hereof, the terms of which are reasonably acceptable to
Administrative Agent.
          (k) Material Contracts. Administrative Agent shall have received
copies of all Material Contracts described on Schedule 6.17 hereof.
          (l) Governmental and Other Approvals. Administrative Agent shall have
received copies of all authorizations, consents, approvals, licenses,
qualifications or formal exemptions, filings, declarations and registrations
with, any court, governmental agency or regulatory authority or any securities
exchange or any other person or party (whether or not governmental) received by
any Credit Party in connection with the transactions contemplated by the Loan
Documents to occur on the Closing Date.
          (m) Release and Payoff Documentation. The Administrative Agent shall
have received, in each case in form and substance satisfactory to Administrative
Agent,
          (i) a payoff letter from Manufacturers and Traders Trust Company,
          (ii) any UCC termination statements, mortgage discharges and/or other
necessary documentation necessary or appropriate to terminate the security
interest and mortgages granted to Manufacturers and Traders Trust Company, and
          (iii) all possessory collateral held by Manufacturers and Traders
Trust Company.
          (n) Nitram Acquisition.
          (i) The Administrative Agent shall have received executed copies of
the Nitram Acquisition Documents in effect on the Closing Date, certified by
Borrowers as being true, correct and complete. The Nitram Acquisition Documents
shall indicate a total purchase price of not greater than $65,000,000 and shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent and the Initial Lender.
          (ii) The Administrative Agent shall have received evidence as
reasonably requested by Agent that all conditions under the Nitram Acquisition
Documents have been satisfied, other than payment of the purchase price, that
each of the Persons party thereto are in material compliance therewith, to the
extent applicable, and that no condition to consummation of the Nitram
Acquisition shall have been waived in a manner detrimental in any material
respect to the Credit Parties or the Initial Lender, or any one of them, by any
of the parties thereto.
          (o) Senior Debt. The Administrative Agent shall have received executed
copies of (A) the Senior Loan Documents in effect on the Closing Date, certified
by a Responsible Officer of the Borrower Representative as being true, correct
and complete and (B) the Subordination Agreement. Each of the Subordination
Agreement and the Senior Loan

34



--------------------------------------------------------------------------------



 



Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and each shall have been duly authorized, executed and
delivered by each of the parties thereto and shall be in full force and effect.
The Administrative Agent shall have received a certification from Borrower
Representative that no term or provision of the Senior Loan Documents shall have
been modified, and that no condition to consummation of the transactions
contemplated thereby shall have been waived, in either case in a manner
detrimental to the Credit Parties or the Initial Lender, or any one of them, by
any of the parties thereto. The Administrative Agent shall have received
satisfactory evidence that Borrowers have received at least $40,000,000 in gross
proceeds from the issuance of the Senior Debt as contemplated under the terms of
the Subordination Agreement and the Senior Loan Documents.
          (p) Closing Certificate. The Administrative Agent shall have received,
with a signed counterpart for each Lender, a certificate of a Responsible
Officer of Holdings and the Borrower Representative, dated the Closing Date,
stating that to the best of his or her respective knowledge after due inquiry,
(a) the conditions set forth in this Section 3 have been satisfied to the extent
required to be satisfied by any Credit Party; (b) the representations and
warranties made by the Credit Parties in this Agreement or any of the other Loan
Documents, as applicable, are true and correct in all material respects; (c) no
Default or Event of Default shall have occurred and be continuing; (d) since
June 30, 2007, nothing shall have occurred which has had, or could reasonably be
expected to have, a material adverse change on the business, results of
operations, conditions, property or prospects (financial or otherwise) of
Company or any of its Subsidiaries, and since September 30, 2007, nothing shall
have occurred which has had, or could reasonably be expected to have, a material
adverse change on the business, results of operations, conditions, property or
prospects (financial or otherwise) of Nitram or any of its Subsidiaries; and
(e) there shall have been no material adverse change to the Pro Forma Balance
Sheet.
     3.2. Additional Documents.
          The Borrower shall have provided to the Initial Lender such other
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other documents which are provided for hereunder or which the Initial
Lender shall reasonably require.
     3.3. Event of Default.
          No Default Event or Default shall have occurred and be continuing.
     3.4. Material Adverse Effect.
          There shall not have occurred any event having a Material Adverse
Effect upon the Borrower or any Subsidiary.
     3.5. Senior Loan Documents.
          The Senior Lenders shall have made available to the Borrower not less
than $60,000,000 of the Senior Debt pursuant to the Senior Loan Documents and
the Lenders shall have received true, correct and complete copies of the Senior
Loan Documents.

35



--------------------------------------------------------------------------------



 



     3.6. Cash Contribution. The Borrower shall provide not less than $8,500,000
in cash to fund the Acquisition.
     3.7. Tangible Net Worth Consolidated Total Leverage Ratio. An accounting
firm approved by the Initial Lender shall certify in writing (a) that the
Borrower’s Consolidated Adjusted Net Worth as of the Closing Date (giving effect
to the transactions contemplated hereby) shall be at least $57,555,000; and
(b) as of the Closing Date, the Consolidated Total Leverage Ratio on a proforma
basis for the twelve months prior to the Closing Date shall not be greater than
4.00 to 1.00.
     3.8. Verification. Verification to the satisfaction of the Initial Lender
that every statement or fact regarding this transaction of any importance to the
Initial Lender has been proven by an objective third party (subject to
confidentiality) evidence completely satisfactory to it in its sole discretion.
     3.9. Other Fees.
          The Borrower shall not have paid any cost, fee or item of expense to
any third party in connection with the completion of the Acquisition, the
incurrence of the Senior Debt and transactions contemplated by this Agreement
except for costs, fees and items of expense listed on the flow of funds approved
by the Initial Lender.
SECTION 4. TERM NOTE.
     4.1. Term Note.
          The Term Loan shall be evidenced by the Term Note. The Initial Lender
shall note the date and amount of each installment of Additional Interest added
to the unpaid principal amount of the Term Note in accordance with Section 2.3
hereof on the books and records of the Initial Lender and/or on the Payment Grid
annexed to the Note and constituting a part thereof, or on a continuation
thereof which shall be attached thereto and made a part thereof, which entry
and/or endorsement shall be, absent demonstrable error, conclusive and binding
evidence of the accuracy of the information so entered and/or endorsed, provided
that the failure of such holder to make such recordation or endorsement shall
not affect the obligations of the Borrowers thereunder or under the Agreement.
The aggregate unpaid principal amount of the Note set forth in the Note and such
Payment Grid or as evidenced by the books and records of the Initial Lender or
any subsequent holder of this Term Note shall be, absent demonstrable error,
conclusive and binding evidence of the principal amount owing and unpaid on the
Note. The Initial Lender or any such subsequent holder may attach one or more
continuations to such schedule as and when required.

36



--------------------------------------------------------------------------------



 



SECTION 5. [INTENTIONALLY OMITTED].
SECTION 6. REPRESENTATIONS AND WARRANTIES.
          To induce the Initial Lender to make the Term Loan, Holdings and
Borrowers represent and warrant to the Initial Lender, each of which shall
survive the execution and delivery of this Agreement:
     6.1. Corporate Authority. Each Credit Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the state or jurisdiction of its incorporation or formation, as applicable, and
each Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.
     6.2. Due Authorization. Execution, delivery and performance of this
Agreement, and the other Loan Documents, to which each Credit Party is party,
and the issuance of the Notes by Borrowers (if requested) are within such
Person’s corporate, limited liability or partnership power, have been duly
authorized, are not in contravention of any law applicable to such Credit Party
or the terms of such Credit Party’s organizational documents and, except as have
been previously obtained or as referred to in Section 6.10, below, do not
require the consent or approval of any governmental body, agency or authority or
any other third party except to the extent that such consent or approval is not
material to the transactions contemplated by the Loan Documents.
     6.3. Good Title; Leases; Assets; No Liens. (a) Each Credit Party, to the
extent applicable, has good and valid title (or, in the case of real property,
good and marketable title) to all assets owned by it, subject only to the Liens
permitted under section 8.2 hereof;
          (b) Schedule 6.3(b) hereof identifies all of the real property owned
or leased, as lessee thereunder, by the Credit Parties on the Closing Date,
including all warehouse or bailee locations;
          (c) The Credit Parties will collectively own or collectively have a
valid leasehold interest in all assets that were owned or leased (as lessee) by
the Credit Parties immediately prior to the Closing Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Closing Date;
          (d) Each Credit Party owns or has a valid leasehold interest in all
real property necessary for its continued operations and, to the best knowledge
of Borrowers, no material condemnation, eminent domain or expropriation action
has been commenced or threatened against any such owned or leased real property;
and

37



--------------------------------------------------------------------------------



 



          (e) There are no Liens on and no financing statements on file with
respect to any of the assets owned by the Credit Parties, except for the Liens
permitted pursuant to Section 8.2 of this Agreement.
     6.4. Taxes. Except as set forth on Schedule 6.4 hereof, each Credit Party
has filed on or before their respective due dates or within the applicable grace
periods, all United States federal, state, local and other tax returns which are
required to be filed or has obtained extensions for filing such tax returns and
is not delinquent in filing such returns in accordance with such extensions and
has paid all material taxes which have become due pursuant to those returns or
pursuant to any assessments received by any such Credit Party, as the case may
be, to the extent such taxes have become due, except to the extent such taxes
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.
     6.5. No Defaults. There exists (a) no default under any Material Contract
which alone or together with any defaults under any other Material Contracts
could reasonably be expected to have a Material Adverse Effect, and (b) no
payment default has occurred and been continuing under any contract or other
agreement with a Subcontractor of Borrower or any of its Subsidiaries in excess
of One Million Dollars ($1,000,000), unless the payment giving rise to the
default is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate provision has been made on the
books of such Credit Party as may be required by GAAP.
     6.6. Enforceability of Agreement and Loan Documents. This Agreement and
each of the other Loan Documents to which any Credit Party is a party, have each
been duly executed and delivered by its duly authorized officers and constitute
the valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their respective terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditor’s rights, generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in law or equity).
     6.7. Compliance with Laws. (a) Except as disclosed on Schedule 6.7, each
Credit Party has complied with all applicable federal, state and local laws,
ordinances, codes, rules, regulations and guidelines (including consent decrees
and administrative orders) including but not limited to Hazardous Material Laws,
and is in compliance with any Requirement of Law, except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect; and (b) neither the extension of credit made pursuant to this
Agreement or the use of the proceeds thereof by the Credit Parties will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, including without limitation, the Iranian Transaction Regulations, or
The United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or Executive Order 13224 of September 23, 2001 issued by
the President of the United States (66

38



--------------------------------------------------------------------------------



 



Fed. Reg. 49049 (2001)), and the Credit Parties have taken sufficient steps to
prevent future violations of the type described in Schedule 3.26 to the Nitram
Purchase Agreement.
     6.8. Non-contravention. The execution, delivery and performance of this
Agreement and the other Loan Documents to which each Credit Party is a party are
not in contravention of the terms of any indenture, agreement or undertaking to
which such Credit Party is a party or by which it or its properties are bound
where such violation could reasonably be expected to have a Material Adverse
Effect.
     6.9. Litigation. Except as set forth on Schedule 6.9 hereof, there is no
suit, action, proceeding, including, without limitation, any bankruptcy
proceeding or governmental investigation pending against or to the knowledge of
Borrowers, threatened against any Credit Party (other than any suit, action or
proceeding in which a Credit Party is the plaintiff and in which no counterclaim
or cross-claim against such Credit Party has been filed), or any judgment,
decree, injunction, rule, or order of any court, government, department,
commission, agency, instrumentality or arbitrator outstanding against any Credit
Party, nor is any Credit Party in violation of any applicable law, regulation,
ordinance, order, injunction, decree or requirement of any governmental body or
court which could in any of the foregoing events reasonably be expected to have
a Material Adverse Effect.
     6.10. Consents, Approvals and Filings, Etc. Except as set forth on
Schedule 6.10 hereof, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with the execution, delivery and performance: (a) by any
Credit Party of this Agreement and any of the other Loan Documents to which such
Credit Party is a party or (b) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, except in each case for (i) such matters which have been
previously obtained, and (ii) such filings to be made concurrently herewith or
promptly following the Closing Date as are required by the Collateral Documents
to perfect Liens in favor of the Lenders. All such material authorizations,
consents, approvals, licenses, qualifications, exemptions, filings, declarations
and registrations which have previously been obtained or made, as the case may
be, are in full force and effect and, to the best knowledge of Borrowers, are
not the subject of any attack or threatened attack (in each case in any material
respect) by appeal or direct proceeding or otherwise.
     6.11. No Investment Company or Margin Stock. No Credit Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is engaged principally, or as one of its important
activities, directly or indirectly, in the business of extending credit for the
purpose of purchasing or carrying margin stock. None of the proceeds of the Term
Loan will be used by any Credit Party to purchase or carry margin stock. Terms
for which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.

39



--------------------------------------------------------------------------------



 



     6.12. ERISA. No Credit Party maintains or contributes to any Pension Plan
subject to Title IV of ERISA, except as set forth on Schedule 6.12 hereto or
otherwise disclosed to the Lenders in writing. There is no accumulated funding
deficiency within the meaning of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, or any outstanding liability with respect to any Pension
Plans owed to the PBGC other than future premiums due and owing pursuant to
Section 4007 of ERISA, and no “reportable event” as defined in Section 4043(c)
of ERISA has occurred with respect to any Pension Plan other than an event for
which the notice requirement has been waived by the PBGC. None of the Credit
Parties has engaged in a prohibited transaction with respect to any Pension
Plan, other than a prohibited transaction for which an exemption is available
and has been obtained, which could subject such Credit Parties to a material tax
or penalty imposed by Section 4975 of the Internal Revenue Code or Section
502(i) of ERISA. Each Pension Plan is being maintained and funded in accordance
with its terms and is in material compliance with the requirements of the
Internal Revenue Code and ERISA. No Credit Party has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to have resulted in any Withdrawal Liability and, except as notified to
the Administrative Agent in writing following the Closing Date, no such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA).
     6.13. Conditions Affecting Business or Properties. To the knowledge of the
Borrowers, neither the respective businesses nor the properties of any Credit
Party is affected by any fire, explosion, accident, strike, lockout or other
dispute, drought, storm, hail, earthquake, embargo, act of god, or other
casualty (except to the extent such event is covered by insurance sufficient to
ensure that upon application of the proceeds thereof, no Material Adverse Effect
could reasonably be expected to occur) which could reasonably be expected to
have a Material Adverse Effect.
     6.14. Environmental and Safety Matters. Except as set forth in Schedules
6.9, 6.10 and 6.14:
          (a) all facilities and property owned or leased by the Credit Parties
are in material compliance with all Hazardous Material Laws;
          (b) to the best knowledge of Borrowers, there are no unresolved nor
outstanding past, and there are no pending or threatened:
          (i) claims, complaints, notices or requests for information received
by any Credit Party with respect to any alleged material violation of any
Hazardous Material Law, or with respect to any alleged Hazardous Materials
Contamination, or
          (ii) written complaints, notices or inquiries to any Credit Party
regarding potential liability of any Credit Parties under any Hazardous Material
Law that is reasonably likely to give rise to a material liability under the
same or regarding any Hazardous Materials Contamination that is reasonably
likely to have a Material Adverse Effect on the values of the property; and

40



--------------------------------------------------------------------------------



 



          (c) to the best knowledge of Borrowers, no conditions exist at, on or
under any property now or previously owned or leased by any Credit Party which,
with the passage of time, or the giving of notice or both, are reasonably likely
to give rise to material liability under any Hazardous Material Law or with
respect to Hazardous Materials Contamination action, or create a Material
Adverse Effect on the value of the property.
     6.15. Subsidiaries. Except as disclosed on Schedule 6.15 hereto as of the
Closing Date, and thereafter, except as disclosed to the Administrative Agent in
writing from time to time, no Credit Party has any Subsidiaries. The declaration
or payment of dividends or similar distributions by any Subsidiary of the
Company (and after the Reorganization any Subsidiary of Holdings) in respect of
any undistributed earnings is not prohibited by the terms of any Contractual
Obligation (other than under any Loan Document or, in the case of any Foreign
Subsidiary, under any financing arrangement permitted under Section 8.1 hereof)
or Requirement of law applicable to such Subsidiary.
     6.16. Management Agreements. Schedule 6.16 attached hereto is an accurate
and complete list of all management and significant employment agreements in
effect on or as of the Closing Date to which any Credit Party is a party or is
bound.
     6.17. Material Contracts. Schedule 6.17 attached hereto is an accurate and
complete list of all Material Contracts in effect on or as of the Closing Date
to which any Credit Party is a party or is bound.
     6.18. Customer and Supplier Relationships. Except as set forth on
Schedule 6.18, no Credit Party has knowledge of any intention or indication of
any significant customer, or significant supplier to terminate, limit or alter
its business relationship with any Credit Party (whether as a result of the
occurrence of the Acquisition or for any other matter), except to the extent
that such termination, limitation or alteration could not reasonably be expected
to have a Material Adverse Effect.
     6.19. Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.19 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Closing Date.
     6.20. Capital Structure. Schedule 6.20 attached hereto sets forth all
issued and outstanding Equity Interests of each Credit Party, including the
number of authorized, issued and outstanding Equity Interests of each Credit
Party, the par value of such Equity Interests and the holders of such Equity
Interests, all on and as of the Closing Date. All issued and outstanding Equity
Interests of each Credit Party are duly authorized and validly issued, fully
paid, nonassessable, free and clear of all Liens (except for the benefit of
Lenders) and such Equity Interests were issued in compliance with all applicable
state, federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.20, there are no preemptive or other

41



--------------------------------------------------------------------------------



 



outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party, of any
Equity Interests of any Credit Party.
     6.21. Accuracy of Information. (a) The audited financial statements of
Company and its Subsidiaries for the Fiscal Year ended June 30, 2007, and of
Nitram and its Subsidiaries for the Fiscal Year ended September 30, 2007, in
each case furnished to Lenders prior to the Closing Date fairly present in all
material respects the financial condition of Borrower and its Subsidiaries and
Nitram and its Subsidiaries, respectively, and the results of their operations
for the periods covered thereby, and have been prepared in accordance with GAAP.
The projections, the Pro Forma Balance Sheet and the other pro forma financial
information delivered to the Lenders prior to the Closing Date are based upon
good faith estimates and assumptions believed by management of Company to be
accurate and reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein.
          (a) Since June 30, 2007, there has been no material adverse change in
the business, operations, condition (financial or otherwise) or property of the
Credit Parties, taken as a whole.
          (b) To the best knowledge of the Credit Parties, as of the Closing
Date, (i) the Credit Parties do not have any material contingent obligations
(including any liability for taxes) not disclosed by or reserved against in the
opening balance sheet to be delivered hereunder and (ii) there are no unrealized
or anticipated losses from any present commitment of the Credit Parties which
contingent obligations and losses in the aggregate could reasonably be expected
to have a Material Adverse Effect.
     6.22. Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by Borrower
Representative to the Administrative Agent and the Lenders in good faith and in
exchange for fair, equivalent consideration. The Credit Parties do not intend to
nor does management of the Credit Parties believe the Credit Parties will incur
debts beyond their ability to pay as they mature. The Credit Parties do not
contemplate filing a petition in bankruptcy or for an arrangement or
reorganization under the Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to any Credit Party, nor does any Credit
Party have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Credit Party.
     6.23. Employee Matters. There are no strikes, slowdowns, work stoppages,
unfair labor practice complaints, grievances, arbitration proceedings or
controversies (“Adverse Labor Matters”) pending or, to the best knowledge of the
Borrower Representative, threatened against any Credit Party by any employees of
any Credit Party, other than non-material employee grievances or controversies
arising in the ordinary course of business, and any such Adverse Labor Matter
which would not be reasonably be expected to have a Material Adverse Effect. Set

42



--------------------------------------------------------------------------------



 



forth on Schedule 6.23 are all union contracts or agreements to which any Credit
Party is party as of the Closing Date and the related expiration dates of each
such contract.
     6.24. No Misrepresentation. Neither this Agreement nor any other Loan
Document, certificate, information or report furnished or to be furnished by or
on behalf of a Credit Party to the Lenders in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, known to any
Credit Party after diligent inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to Lenders in
writing.
     6.25. Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 6.25 hereto and has provided
the Lenders with complete and correct copies of its articles of incorporation,
by-laws and all other applicable charter and other organizational documents,
and, if applicable, a good standing certificate and (b) its correct legal name,
business address, type of organization and jurisdiction of organization, tax
identification number and other relevant identification numbers are set forth on
Schedule 6.25 hereto.
     6.26. Nitram Acquisition.
          (a) As of the Closing Date, Borrowers have furnished Lenders with
true, correct and complete copies of all Nitram Acquisition Documents.
Borrowers, and to Borrowers’ knowledge, each other party to the Nitram
Acquisition Documents, has taken all necessary corporate action to authorize the
execution, delivery and performance of each Nitram Acquisition Document to which
such Person is a party.
          (b) Each Credit Party has complied with all applicable federal, state
and local laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to the consummation of the
Nitram Acquisition and all other transactions contemplated by the Nitram
Acquisition Documents, and all applicable waiting periods with respect to the
transactions contemplated by the Nitram Acquisition Documents have expired
without any action being taken by any competent Governmental Authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of such transactions.
          (c) All necessary authorization, consent, approval, license,
qualification or formal exemption from, and all necessary filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental, and
including without limit any shareholder, partner or member of an applicable
party) required in connection with the execution, delivery and performance by
any Credit Party, and to Borrowers’ knowledge, each other party to the Nitram
Acquisition Documents to which such Credit Party or such other Person is a
party, have been obtained and

43



--------------------------------------------------------------------------------



 



will be in full force and effect except to the extent that the failure to obtain
would not have a Material Adverse Effect, and, to the knowledge of Borrowers,
are not the subject of any attack or threatened attack (in each case in any
material respect) by appeal or direct proceeding or otherwise.
          (d) The execution, delivery and performance of the Nitram Acquisition
Documents, and the consummation of the transactions contemplated thereby, are
not in contravention of the terms of any indenture, agreement, instrument or
undertaking, or any judgment, order or decree, to which such Credit Party is a
party or by which it or its properties are bound, or, to Borrowers’ knowledge,
to which any other party to the Nitram Acquisition Documents is a party or by
which any such party is bound, except, in each case, where such contravention
could not reasonably be expected to have a Material Adverse Effect.
          (e) No Credit Party has granted a collateral assignment of, or a
security interest over the Nitram Acquisition Documents (other than in favor of
Lenders and the Senior Lenders) and no Credit Party has sold, transferred or
assigned any Nitram Acquisition Document to any Person (other than to or in
favor of Lenders).
          (f) No Nitram Acquisition Document to which any Credit Party is a
party has been modified, amended, altered or changed in any manner except in
compliance with Section 8.13 of this Agreement, and there are no unwaived
defaults existing under the Nitram Acquisition Documents by any Credit Party
that is a party thereto, or, to the best of the knowledge of any Credit Party,
by any other party thereto.
SECTION 7. AFFIRMATIVE COVENANTS.
          Holdings and each Borrower covenants and agrees, so long as any of the
Indebtedness remains outstanding and unpaid, that it will, and, as applicable,
it will cause each of its Subsidiaries to:
     7.1. Financial Statements. Furnish to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders, the following documents:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each Fiscal Year, a copy of the audited Consolidated and
unaudited Consolidating financial statements of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, as at the end of such Fiscal Year
and the related audited Consolidated and unaudited Consolidating statements of
income, stockholders equity, and cash flows of, prior to the Reorganization, the
Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, for such Fiscal Year or partial
Fiscal Year and underlying assumptions, setting forth in each case in
comparative form the figures for the previous Fiscal Year, certified as being
fairly stated in all material respects by Gaines Kriner Elliott LLP, or another
independent, nationally recognized certified public accounting firm reasonably
satisfactory to the Administrative Agent;

44



--------------------------------------------------------------------------------



 



          (b) as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Credit Parties (unless such quarter
end is also the end of a Fiscal Year), Borrower prepared unaudited Consolidated
and Consolidating balance sheets of, prior to the Reorganization, the Company
and its Consolidated Subsidiaries, and after the Reorganization, Holdings and
its Consolidated Subsidiaries, as at the end of such quarter and the related
unaudited statements of income, stockholders equity and cash flows of, prior to
the Reorganization, the Company and its Consolidated Subsidiaries, and after the
Reorganization, Holdings and its Consolidated Subsidiaries, for the portion of
the Fiscal Year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
Fiscal Year, and certified by a Responsible Officer of, prior to the
Reorganization, the Company, and after the Reorganization, Holdings, as being
fairly stated in all material respects; and
          (c) as soon as available, but in any event within thirty (30) days
after the end of each month (unless such month end is also the end of a fiscal
quarter or a Fiscal Year), commencing with the first full month after the
Closing Date, Borrower prepared unaudited Consolidated and Consolidating balance
sheets of, prior to the Reorganization, the Company and its Consolidated
Subsidiaries, and after the Reorganization, Holdings and its Consolidated
Subsidiaries, as at the end of such month and the related unaudited statements
of income, stockholders equity and cash flows of, prior to the Reorganization,
the Company and its Consolidated Subsidiaries, and after the Reorganization,
Holdings and its Consolidated Subsidiaries, for the portion of the Fiscal Year
through the end of such fiscal month, setting forth in each case in comparative
form (i) the figures for the corresponding periods in the previous year and
(ii) the figures for the relevant period set forth in the projections delivered
for such year pursuant to Section 7.2(e), and certified by a Responsible Officer
of Holdings as being fairly stated in all material respects; and
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clauses (b) and (c) hereof will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments.
     7.2. Certificates; Other Information. Furnish to the Administrative Agent,
in form and detail acceptable to the Administrative Agent and the Required
Lenders, the following documents:
          (a) Concurrently with the delivery of the financial statements
described in Sections 7.1(a) and 7.1(b) of this Agreement for each fiscal
year-end and fiscal quarter-end, respectively, a report to be furnished by the
Borrowers of the Lenders and regarding compliance with the covenants hereof
(“Covenant Compliance Report”) duly executed by a Responsible Officer of the
Borrower Representative;
          (b) Intentionally omitted;

45



--------------------------------------------------------------------------------



 



          (c) Promptly upon receipt thereof, copies of all significant reports
submitted by the Credit Parties’ firm(s) of certified public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or related internal control systems of the Credit
Parties made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;
          (d) Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Senior Debt
pursuant to any applicable Senior Loan Documents (to the extent not otherwise
required hereunder), as and when delivered to such Persons;
          (e) Within sixty (60) days after the end of each Fiscal Year,
projections for the Credit Parties for the next succeeding Fiscal Year, on a
quarterly basis and for the following Fiscal Year on an annual basis, including
a balance sheet, as at the end of each relevant period and for the period
commencing at the beginning of the Fiscal Year and ending on the last day of
such relevant period, such projections certified by a Responsible Officer of the
Borrower Representative as being based on reasonable estimates and assumptions
taking into account all facts and information known (or reasonably available to
any Credit Party) by a Responsible Officer of the Borrower Representative; and
          (f) Intentionally omitted
          (g) Such additional financial and/or other information as the
Administrative Agent or any Lender may from time to time reasonably request,
promptly following such request.
     7.3. Payment of Obligations. Pay, discharge or otherwise satisfy, at or
before maturity or before they become delinquent, as the case may be, all of its
material obligations to its Subcontractors and all assessments, governmental
charges, claims for labor, supplies, rent or other obligations, except where the
amount or validity thereof is currently being appropriately contested in good
faith and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Credit Parties and/or the failure to pay such
amount(s) could not reasonably be expected to have a Material Adverse Effect.
     7.4. Conduct of Business and Maintenance of Existence; Compliance with
Laws.
          (a) In the case of Company and each of its Subsidiaries, continue to
engage in their respective business and operations substantially as conducted
immediately prior to the Closing Date; and in the case of Holdings, continue to
operate solely as a holding company and not acquire directly any material
operating or other assets other than Equity Interests and Investments (to the
extent permitted hereunder) in Company;
          (b) Preserve, renew and keep in full force and effect its existence
and maintain its qualifications to do business in each jurisdiction where such
qualifications are necessary for its operations, except as otherwise permitted
pursuant to Section 8.4;

46



--------------------------------------------------------------------------------



 



          (c) Take all action it deems necessary in its reasonable business
judgment to maintain all rights, privileges and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
          (d) Comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, either singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
          (e) (i) Continue to be a Person whose property or interests in
property is not blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Order”), (ii) not engage in the transactions
prohibited by Section 2 of that Order or become associated with Persons such
that a violation of Section 2 of the Order would arise, and (iii) not become a
Person on the list of Specially Designated National and Blocked Persons, or
(iv) otherwise not (A) become the subject of, (B) take any actions or enter into
any transactions that could reasonably be expected to make it the subject of,
(C) allow any of its Foreign Subsidiaries to take any actions or engage in any
transactions that would, if taken or engaged in by the Company or any Domestic
Subsidiary, could reasonably be expected to make Company or such Domestic
Subsidiary the subject of or (D) use the proceeds of any credit extended
hereunder in any way that could reasonably be expected to make the Holdings,
Company or any Subsidiary, or the Administrative Agent, Initial Lender, any
other Lender hereunder the subject of, in each case any sanction or prohibition
imposed under any OFAC regulation or executive order; and
          (f) Continue to conduct substantially the same level of due diligence
with respect to Subcontractors as was conducted prior to the Closing Date.
     7.5. Maintenance of Property; Insurance.
          (a) Keep all material property it deems, in its reasonable business
judgment, useful and necessary in its business in working order (ordinary wear
and tear excepted);
          (b) Maintain insurance coverage with financially sound and reputable
insurance companies on physical assets and against other business risks in such
amounts and of such types as are customarily carried by companies similar in
size and nature (including without limitation casualty and public liability and
property damage insurance), and in the event of acquisition of additional
property, real or personal, or of the incurrence of additional risks of any
nature, increase such insurance coverage in such manner and to such extent as
prudent business judgment and present practice or any applicable Requirements of
Law would dictate;
          (c) In the case of all insurance policies covering any Collateral,
such insurance policies shall provide that the loss payable thereunder shall be
payable to the applicable Credit Party, and to the Administrative Agent (as
mortgagee, or, in the case of personal property interests, lender loss payee) as
their respective interests may appear;

47



--------------------------------------------------------------------------------



 



          (d) In the case of all public liability insurance policies, such
policies shall list the Administrative Agent as an additional insured, as the
Administrative Agent may reasonably request;
          (e) In the case of all insurance policies maintained, or caused to be
maintained, by any Credit Party with respect to any real property covered by a
Mortgage, except for public liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by any party and that all of the provisions thereof, except
the limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured. Additionally, all such policies for loss
of or damage to any such property shall contain a standard mortgage clause
(without contribution) naming Beneficiary as mortgagee with loss proceeds
payable to Beneficiary notwithstanding (i) any act, failure to act or negligence
of or violation of any warranty, declaration or condition contained in any such
policy by any named insured; (ii) the occupation or use of the Property for
purposes more hazardous than permitted by the terms of any such policy;
(iii) any foreclosure or other action by Beneficiary under the Loan Documents;
or (iv) any change in title to or ownership of the Property or any portion
thereof, such proceeds to be held for application as provided in the Loan
Documents.
          (f) After the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right (but not the obligation)
to make proof of loss for, settle and adjust any claim under, and the Insurance
Proceeds, and the expenses incurred by Administrative Agent in the adjustment
and collection of Insurance Proceeds shall be a part of the Indebtedness, shall
be due and payable to Administrative Agent on demand and shall bear interest
from the date paid by Administrative Agent until reimbursed at the Interest
Rate. The Administrative Agent and its employees are each irrevocably appointed
attorney-in-fact for the Credit Parties and, after the occurrence and during the
continuance of an Event of Default, are authorized to adjust and compromise each
loss without the consent of the Credit Parties to collect, receive and receipt
for all Insurance Proceeds in the name of the Administrative Agent for the
benefit of the Lenders, and/or such Credit Party and to endorse such Credit
Party’s name upon any check in payment of the loss. The Administrative Agent
shall not be, under any circumstances, liable or responsible for failure to
collect or exercise diligence in the collection of any of such proceeds or for
the obtaining, maintaining or adequacy of any insurance or for failure to see to
the proper application of any amount paid over to the Credit Parties.
          (g) If requested by the Administrative Agent, certificates evidencing
such policies, including all endorsements thereto, to be deposited with the
Lenders, such certificates being in form and substance reasonably acceptable to
the Administrative Agent.
     7.6. Inspection of Property; Books and Records, Discussions. Permit
Administrative Agent and each Lender, through their authorized attorneys,
accountants and representatives in each case upon the reasonable prior request
of the Administrative Agent (provided, however, that if an Event of Default has
occurred and is continuing no such prior request shall be required) (a) at all
reasonable times during normal business hours, to examine each Credit Party’s
books, accounts, records, ledgers and assets and properties; (b) [intentionally
omitted]; (c) during normal

48



--------------------------------------------------------------------------------



 



business hours, to enter onto the real property owned or leased by any Credit
Party to conduct inspections, investigations or other reviews of such real
property; and (d) at reasonable times during normal business hours and at
reasonable intervals, to visit all of the Credit Parties’ offices, discuss each
Credit Party’s respective financial matters with their respective officers, as
applicable, and, by this provision, Borrowers authorize, and will cause each of
their respective Subsidiaries to authorize, its independent certified or
chartered public accountants to discuss the finances and affairs of any Credit
Party and examine any of such Credit Party’s books, reports or records held by
such accountants.
     7.7. Notices. Promptly give written notice to the Administrative Agent of:
          (a) the occurrence of any Default or Event of Default of which any
Credit Party has knowledge;
          (b) any (i) litigation or proceeding existing at any time between any
Credit Party and any Governmental Authority or other third party, or any
investigation of any Credit Party conducted by any Governmental Authority, which
in any case if adversely determined would have a Material Adverse Effect or
(ii) any material adverse change in the financial condition of any Credit Party
since the date of the last audited financial statements delivered pursuant to
Section 7.1(a) hereof;
          (c) the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;
          (d) promptly after becoming aware thereof, the taking by the Internal
Revenue Service or any foreign taxing jurisdiction of a written tax position (or
any such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a Material Adverse Effect, setting forth the details of such
position and the financial impact thereof;
          (e) (i) all jurisdictions in which any Credit Party proposes to become
qualified after the Closing Date to transact business, (ii) the acquisition or
creation of any new Subsidiaries, (iii) any material change after the Closing
Date in the authorized and issued Equity Interests of any Credit Party or any
other material amendment to any Credit Party’s charter, by-laws or other
organizational documents, such notice, in each case, to identify the applicable
jurisdictions, capital structures or amendments as applicable, provided that in
the case of clauses (ii) and (iii) such notice shall be given not less than ten
(10) Business Days prior to the proposed effectiveness of such changes,
acquisition or creation, as the case may be (or such shorter period to which
Administrative Agent may consent);
          (f) not less than five (5) Business Days (or such other shorter period
to which the Administrative Agent may agree) prior to the proposed Closing Date
thereof, any proposed material amendments, restatements or other modifications
to any Senior Loan Documents; and

49



--------------------------------------------------------------------------------



 



          (g) any default or event of default by any Person under any Senior
Debt Document, concurrently with delivery or promptly after receipt (as the case
may be) of any notice of default or event of default under the applicable
document, as the case may be.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower Representative setting forth details of the
occurrence referred to therein and, in the case of notices referred to in
clauses (a), (b), (c), (d) and (g) hereof stating what action the applicable
Credit Party has taken or proposes to take with respect thereto.
     7.8. Hazardous Material Laws.
          (a) Use and operate all of its facilities and properties in material
compliance with all applicable Hazardous Material Laws, keep all material
required permits, approvals, certificates, licenses and other authorizations
required under such Hazardous Material Laws in effect and remain in compliance
therewith, and handle all Hazardous Materials in material compliance with all
applicable Hazardous Material Laws;
          (b) (i) Promptly notify Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries received by any
Credit Party relating to its facilities and properties or compliance with
Hazardous Material Laws which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect and (ii) promptly cure and resolve to
the reasonable satisfaction of Administrative Agent and the Required Lenders,
any material actions, liability, violations or proceedings relating to
compliance with Hazardous Material Laws to which any Credit Party is named a
party;
          (c) To the extent necessary to comply in all material respects with
Hazardous Material Laws, remediate or monitor contamination arising from a
release or disposal of Hazardous Material, which solely, or together with other
releases or disposals of Hazardous Materials could reasonably be expected to
have a Material Adverse Effect;
          (d) Provide such information and certifications which the
Administrative Agent or any Lender may reasonably request from time to time to
evidence compliance with this Section 7.8.
     7.9. Financial Covenants.
          (a) Consolidated Total Leverage Ratio. Maintain a Consolidated Total
Leverage Ratio as of the last day of each fiscal quarter ending during the
periods specified below, commencing on June 30, 2008, of not greater than the
ratio set forth below opposite the applicable period:

          Quarter Ending   Ratio
Closing Date through September 29, 2009
    4.25 to 1.00  
September 30, 2009 through September 29, 2010
    3.75 to 1.00  
September 30, 2010 and thereafter
    3.25 to 1.00  

50



--------------------------------------------------------------------------------



 



          (b) Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio as of the last day of each fiscal quarter during the
periods specified below, commencing on June 30, 2008, of not less than the ratio
set forth below opposite the applicable period:

          Quarter Ending   Ratio
Closing Date through September 29, 2009
    1.15 to 1.00  
September 30, 2009 and thereafter
    1.30 to 1.00  

          (c) Consolidated Adjusted Net Worth. Maintain at all times
Consolidated Adjusted Net Worth of not less than Base Adjusted Net Worth.
     7.10. Governmental and Other Approvals. Apply for, obtain and/or maintain
in effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by the Administrative
Agent in connection with the execution, delivery and performance by any Credit
Party of, as applicable, this Agreement, the other Loan Documents, the Senior
Loan Documents, or any other documents or instruments to be executed and/or
delivered by any Credit Party, as applicable in connection therewith or
herewith, except where the failure to so apply for, obtain or maintain could not
reasonably be expected to have a Material Adverse Effect.
     7.11. Compliance with ERISA; ERISA Notices. (a) Comply in all material
respects with all material requirements imposed by ERISA and the Internal
Revenue Code, including, but not limited to, the minimum funding requirements
for any Pension Plan, except to the extent that any noncompliance could not
reasonably be expected to have a Material Adverse Effect.
          (b) Provide reasonable notice to the Administrative Agent upon the
occurrence of any of the following events in writing: (i) the termination, other
than a standard termination, as defined in ERISA, of any Pension Plan subject to
Subtitle C of Title IV of ERISA by any Credit Party; (ii) the appointment of a
trustee by a United States District Court to administer any Pension Plan subject
to Title IV of ERISA; (iii) the commencement by the PBGC, of any proceeding to
terminate any Pension Plan subject to Title IV of ERISA; (iv) the failure of any
Credit Party to make any payment in respect of any Pension Plan required under
Section 412 of the Internal Revenue Code or Section 302 of ERISA; (v) the
withdrawal of any Credit Party from any Multiemployer Plan if any Credit Party
reasonably believes that such withdrawal would give rise to the imposition of
Withdrawal Liability with respect thereto; or (vi) the occurrence of (x) a
“reportable event” which is required to be reported by a Credit Party under
Section 4043 of ERISA other than any event for which the reporting requirement
has been waived by the PBGC or (y) a “prohibited transaction” as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code other than a
transaction for which a statutory exemption is available or an administrative
exemption has been obtained.
     7.12. Future Subsidiaries; Additional Collateral.

51



--------------------------------------------------------------------------------



 



          (a) With respect to each Person which becomes a Domestic Subsidiary of
Holdings (directly or indirectly) subsequent to the Closing Date, whether by
Permitted Acquisition or otherwise, cause such new Domestic Subsidiary to
execute and deliver to the Administrative Agent, for and on behalf of each of
the Lenders (unless waived by the Administrative Agent):
          (i) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the Administrative Agent may
determine), at Administrative Agent’s option, (A) a Guaranty, or in the event
that a Guaranty already exists, a joinder agreement to the Guaranty whereby such
Domestic Subsidiary becomes obligated as a Guarantor under the Guaranty; or
(B) a Loan Agreement Joinder Agreement whereby such Person becomes a Borrower
hereunder; and
          (ii) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the Administrative Agent may
determine), (x) a joinder agreement to the Security Agreement whereby such
Domestic Subsidiary grants a Lien over its assets (other than Equity Interests
which should be governed by clause (b) of this Section 7.12) as set forth in the
Security Agreement, and (y) a Patent Security Agreement, Trademark Security
Agreement and/or a Copyright Security Agreement, as applicable, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement;
          (iii) within the time period specified in and to the extent required
under clause (c) of this Section 7.12, a Mortgage, Collateral Access Agreements
and/or other documents required to be delivered in connection therewith;
          (b) With respect to the Equity Interests of each Person which becomes
(whether by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary
subsequent to the Closing Date, cause the Credit Party that holds such Equity
Interests to execute and deliver such Pledge Agreements, and take such actions
as may be necessary to ensure a valid first priority perfected Lien over one
hundred percent (100%) of the Equity Interests of such Domestic Subsidiary held
by a Credit Party, such Pledge Agreements to be executed and delivered (unless
waived by the Administrative Agent) within thirty (30) days after the date such
Person becomes a Domestic Subsidiary (or such longer time period as
Administrative Agent may determine); and (ii) a Foreign Subsidiary subsequent to
the Closing Date, the Equity Interests of which is held directly by Company or
one of its Domestic Subsidiaries, cause the Credit Party that holds such Equity
Interests to execute and deliver such Pledge Agreements and take such actions as
may be necessary to ensure a valid first priority perfected Lien over sixty-five
percent (65%) in the aggregate of the Equity Interests of such Foreign
Subsidiary, such Pledge Agreements to be executed and delivered (unless waived
by the Administrative Agent) within thirty (30) days after the date such Person
becomes a Foreign Subsidiary (or such longer time period as Administrative Agent
may determine); and

52



--------------------------------------------------------------------------------



 



          (c) (i) With respect to the acquisition of a fee interest in real
property by any Credit Party after the Closing Date (whether by Permitted
Acquisition or otherwise), not later than thirty (30) days after the acquisition
is consummated or the owner of such property becomes a Domestic Subsidiary (or
such longer time period as the Administrative Agent may determine), such Credit
Party shall execute or cause to be executed (unless waived by the Administrative
Agent), a Mortgage (or an amendment to an existing mortgage, where appropriate)
covering such real property, together with such additional real estate
documentation, environmental reports, title policies and surveys as may be
reasonably required by the Administrative Agent; and (ii) with respect to the
acquisition of any leasehold interest in real property by any Credit Party after
the Closing Date (whether by Permitted Acquisition or otherwise), upon which the
primary books and records of any Credit Party are or will be located, the
applicable Credit Party shall promptly deliver to the Administrative Agent a
copy of the applicable lease agreement and shall use commercially reasonable,
good faith efforts to deliver to the Administrative Agent not later than thirty
(30) days after the acquisition is consummated or the owner of the applicable
leasehold interest becomes a Domestic Subsidiary (or such longer time period as
the Administrative Agent may determine), unless otherwise waived by
Administrative Agent, a Collateral Access Agreement in form and substance
reasonably acceptable to the Administrative Agent together with such other
documentation as may be reasonably required by the Administrative Agent;
in each case in form reasonably satisfactory to the Administrative Agent, in its
reasonable discretion, together with such supporting documentation, including
without limitation corporate authority items, certificates and opinions of
counsel, as reasonably required by the Lenders. Upon the Administrative Agent’s
request, Credit Parties shall take, or cause to be taken, such additional steps
as are necessary or advisable under applicable law to perfect and ensure the
validity and priority of the Liens granted under this Section 7.12.
          (d) Notwithstanding anything herein to the contrary, (i) in no event
shall any Foreign Subsidiary be required to provide any Guaranty, or execute any
joinder agreement to the Guaranty, the Security Agreement, or this Agreement or
any other Loan Document, under which such Foreign Subsidiary provides any
guaranty, other credit support or pledges any assets as collateral for credit
extended to Holdings or any Domestic Subsidiary pursuant hereto; and (ii) in no
event shall more than sixty-five percent (65%) in the aggregate of the Equity
Interests of any Foreign Subsidiary required to be pledged by one or more of
Company and its subsidiaries, serve as collateral for credit to Holdings or any
Domestic Subsidiary extended pursuant hereto. Furthermore, and notwithstanding
anything herein to the contrary, with respect to each Domestic Subsidiary which
(i) is a “disregarded entity” for U.S. federal income tax purposes, and
(ii) owns any stock in a Foreign Subsidiary (each, a “Domestic Disregarded
Subsidiary”), the stock of such Domestic Disregarded Subsidiary shall not be
required to be pledged hereunder, nor shall such Domestic Disregarded Subsidiary
be required to become a Guarantor or Borrower hereunder, it being understood
that only the assets of such Domestic Disregarded Subsidiary may be pledged,
encumbered or otherwise serve as collateral for the Indebtedness (provided that
the pledge of the Equity Interests of any Foreign Subsidiary owned by a Domestic
Disregarded Subsidiary shall not encumber more than sixty-five percent (65%) in
the aggregate of the Equity

53



--------------------------------------------------------------------------------



 



Interests in any such Foreign Subsidiary, subject to any further limitations as
otherwise provided herein).
Notwithstanding anything herein to the contrary, on or before July 31, 2008,
cause sixty-five percent (65%) in the aggregate of the Equity Interests of any
wholly-owned Foreign Subsidiary of any Credit Party to be pledged as collateral
for credit to the Company or any Domestic Subsidiary extended pursuant hereto
subject to the prior Lien of the Senior Loan Documents, as set forth in the
Subordination Agreement.
          (e) .
     7.13. Accounts. Any Credit Party (other than the accounts of any Foreign
Subsidiary) that enters into an account control agreement with a Senior Lender
in respect of deposit accounts and security accounts of any Credit Party (other
than the accounts of a Foreign Subsidiary) (“Account Control Agreement”) shall
request such Senior Lender to acknowledge in writing the lien in favor of the
Lenders, and shall take all other steps necessary, or in the opinion of the
Administrative Agent, desirable to ensure that the Administrative Agent has a
perfected security interest in such accounts (to the extent permitted by
applicable law).
     7.14. Use of Proceeds. Use the proceeds of the Term Loan to pay the costs,
fees and items of expense in connection with the completion of the Nitram
Acquisition, the incurrence of the Senior Debt and the transactions contemplated
by this Agreement, which are listed on the flow of funds approved by the Initial
Lender. Borrowers shall not use any portion of the proceeds of the Term Loan for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) in any
manner which violates the provisions of Regulation T, U or X of said Board of
Governors or for any other purpose in violation of any applicable statute or
regulation.
     7.15. PMFG, Inc. and PMFG Merger Sub, Inc. (a) If the Reorganization has
not occurred on or before December 31, 2008, deliver, or cause to be delivered
to Administrative Agent the following, unless waived in writing by the
Administrative Agent: (i) a Guaranty or a joinder agreement to the Guaranty
whereby PMFG Merger Sub, Inc. becomes obligated as a Guarantor under the
Guaranty, in form reasonably satisfactory to Administrative Agent; (ii) a
Security Agreement or a joinder agreement to the Security Agreement whereby PMFG
Merger Sub, Inc. grants a Lien over its assets as set forth in the Security
Agreement, in form reasonably satisfactory to Administrative Agent; (iii) a
second priority perfected pledge of the stock of Holdings and PMFG Merger Sub,
Inc. by the applicable Credit Parties; and (iv) such supporting documentation,
including without limitation corporate authority items, certificates and
opinions of counsel, as reasonably required by the Administrative Agent; and
take or cause to be taken such additional actions as may be necessary to ensure
a valid first priority Lien over the assets pledged pursuant to clauses (ii) and
(iii) above, subject only to the other Liens permitted pursuant to Section 8.2
of this Agreement, and
          (b) Until the Reorganization has occurred, or the applicable Credit
Parties have delivered the documents required under clause (a) hereof, not
permit Holdings or PMFG Merger Sub, Inc. to (i) maintain or conduct, either
directly or indirectly, any business operations,

54



--------------------------------------------------------------------------------



 



(ii) own any Subsidiary (except that, prior to the Reorganization, Holdings may
own the Equity Interests of PMFG Merger Sub, Inc.) or any real or personal
property, or (iii) have any material liabilities or obligations to any third
party creditors.
     7.16. Orchard Park, New York Collateral Access Agreement. Concurrently with
the execution by any Credit Party after the Closing Date of a new lease
agreement or an extension or modification of an existing lease agreement with
the landlord on the property located at 277 Thorn Avenue, Orchard Park, New York
14127, which has a term of or extends the current term of any such existing
lease by more than six months, use commercially reasonable, good faith efforts
to deliver to Administrative Agent a Collateral Access Agreement which allows
the Administrative Agent to have access to the leased premises for a reasonable
period of time not to be less than thirty (30) days following the termination of
the applicable lease and which is otherwise in form and substance satisfactory
to Administrative Agent.
     7.17. Further Assurances and Information. (a) Take such actions as the
Administrative Agent and the Required Lenders may from time to time reasonably
request to establish and maintain first priority perfected security interests in
and Liens on all of the Collateral, subject only to those Liens permitted under
Section 8.2 hereof, including executing and delivering such additional pledges,
assignments, mortgages, lien instruments or other security instruments covering
any or all of the Credit Parties’ assets as Administrative Agent may reasonably
require, such documentation to be in form and substance reasonably acceptable to
Administrative Agent, and prepared at the expense of Borrowers.
          (a) Execute and deliver or cause to be executed and delivered to
Administrative Agent within a reasonable time following Administrative Agent’s
request, and at the expense of Borrowers, such other documents or instruments as
the Administrative Agent may reasonably require effectuating more fully the
purposes of this Agreement or the other Loan Documents.
          (b) Provide the Administrative Agent and the Lenders with any other
information required by Section 326 of the Patriot Act or necessary for the
Administrative Agent and the Lenders to verify the identity of any Credit Party
as required by Section 326 of the Patriot Act.
     7.18. Initial Lenders’ Pre-emptive Rights in Additional Financing
Transactions.
          The Borrower shall offer to the Initial Lender the right to provide
its pro rata share of any new debt financing incurred by the Borrower while the
Term Loan is outstanding at any time after the date of this Agreement (other
than any Senior Debt) (based on the unpaid principal amount of the Term Loan at
such time, as a percentage of the Borrower’s total Debt), on terms which are not
less favorable to the Borrower than the terms on which any other provider of
debt financing to the Borrower proposes to make such financing available to the
Borrower.
     7.19. [intentionally omitted]

55



--------------------------------------------------------------------------------



 



     7.20. Inspection of Property; Books and Records; Discussions; Audits;
Attendance at Meetings of the Board of Directors.
          (a) The Borrower shall, and shall cause each Subsidiary to, keep
proper books of records and accounts in which full, true and correct entries in
conformity with GAAP and all requirements of law shall be made in all material
respects of all dealings and transactions in relation to its business and
activities.
          (b) Upon the prior request of the Administrative Agent, within two
(2) Business Days following each regularly scheduled meeting of the Board of
Directors of the Company (the “Board”), the Company will make available to the
Lenders the Company’s Chairman of the Board, Chief Financial Officer and Chief
Executive Officer to discuss the operations, properties, assets, prospects and
condition (financial or otherwise) of the Company. In addition, simultaneously
with the distribution to the members of the Board, the Company will provide the
Lenders the results of operations, financial forecasts, budgets and similar
financial data, together with management’s written analysis of such information,
as provided to the Board in advance of meetings of the Board. When determined in
advance, the Company will provide the Administrative Agent with the dates and
times of the Board meetings scheduled for each calendar year. The Company will
reimburse the Lenders for its reasonable out of pocket costs and expenses
incurred in connection with all such management meetings.
SECTION 8. NEGATIVE COVENANTS.
          Holdings and each Borrower covenants and agrees that, so long as any
of the Indebtedness remains outstanding and unpaid, it will not, and, as
applicable, it will not permit any of its Subsidiaries to:
     8.1. Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:
          (a) Senior Debt;
          (b) any Debt of Company or any of its Subsidiaries existing on the
Closing Date and set forth in Schedule 8.1 attached hereto (other than any Debt
of the type described in clause (c) below) and any renewals or refinancing of
such Debt (provided that (i) the aggregate principal amount of such renewed or
refinanced Debt shall not exceed the aggregate principal amount of the original
Debt outstanding on the Closing Date (less any principal payments and the amount
of any commitment reductions made thereon on or prior to such renewal or
refinancing), and (ii) the renewal or refinancing of such Debt shall be on
substantially the same or better terms (taken as a whole, as reasonably
determined by the Borrowers and the Administrative Agent) as in effect with
respect to such Debt on the Closing Date, and shall otherwise be in compliance
with this Agreement;
          (c) any Debt of Company or any of its Subsidiaries incurred to finance
the acquisition of fixed or capital assets, whether pursuant to a loan or a
Capitalized Lease provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) the Credit Parties shall be in pro forma
compliance with the financial covenants set forth in Section 7.9

56



--------------------------------------------------------------------------------



 



hereof and (ii) the aggregate amount of all such Debt at any one time
outstanding, together with any such Debt incurred under clause (j) of this
Section 8.1, shall not exceed $3,000,000 at any one time outstanding;
          (d) Indebtedness;
          (e) Debt under any Hedging Transactions as defined in and as permitted
by the Senior Credit Agreement, provided that such transaction is entered into
for risk management purposes and not for speculative purposes;
          (f) Debt arising from judgments or decrees not deemed to be a Default
or Event of Default under subsection (g) of Section 9.1;
          (g) Debt owing to a Person that is a Credit Party, but only to the
extent permitted under Section 8.7 hereof;
          (h) Debt owing by (i) Peerless Europe Ltd. to Lloyds under its
existing credit facility and (ii); Debt owing by Burgess-Manning Europe Ltd to
Barclays under its existing credit facility, provided that the aggregate amount
of all such debt shall not exceed $10,000,000 at any one time outstanding; and
          (i) additional unsecured Debt not otherwise described above, provided
that both at the time of and immediately after giving effect to the incurrence
thereof (i) the Credit Parties shall be in pro forma compliance with the
financial covenants set forth in Section 7.9 and (ii) the aggregate amount of
all such Debt, together with any such Debt incurred under clause (c) of this
Section 8.1, shall not exceed $3,000,000 at any one time outstanding.
     8.2. Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
          (a) Permitted Liens;
          (b) Liens securing Debt permitted by Section 8.1(c), provided that
(i) such Liens are created upon fixed or capital assets acquired by the
applicable Credit Party after the date of this Agreement (including without
limitation by virtue of a loan or a Capitalized Lease), (ii) any such Lien is
created solely for the purpose of securing indebtedness representing or incurred
to finance the cost of the acquisition of the item of property subject thereto,
(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed 100% of the sum of the purchase price or cost of the applicable property,
equipment or improvements and the related costs and charges imposed by the
vendors thereof and (iv) the Lien does not cover any property other than the
fixed or capital asset acquired; provided, however, that no such Lien shall be
created over any owned real property of any Credit Party for which the
Administrative Agnet has received a Mortgage or for which such Credit Party is
required to execute a Mortgage pursuant to the terms of this Agreement;

57



--------------------------------------------------------------------------------



 



          (c) Liens created pursuant to the Loan Documents and the Senior Loan
Documents;
          (d) Liens granted by Peerless Europe Ltd. to secure Debt permitted by
Section 8.1(h)(i);
          (e) Liens granted by Burgess-Manning Europe Ltd. to secure Debt
permitted by Section 8.1(h)(ii); and
          (f) other Liens, existing on the Closing Date, set forth on
Schedule 8.2 and renewals, refinancings and extensions thereof on substantially
the same or better terms as in effect on the Closing Date and otherwise in
compliance with this Agreement.
Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of Company or any Subsidiary of Company (except for those Liens for
the benefit of the Senior Debt and the Lenders) shall be permitted under the
terms of this Agreement.
     8.3. Acquisitions. Except for Permitted Acquisitions, the Nitram
Acquisition and acquisitions permitted under Section 8.7, if any, purchase or
otherwise acquire or become obligated for the purchase of all or substantially
all or any material portion of the assets or business interests or a division or
other business unit of any Person, or any Equity Interest of any Person, or any
business or going concern.
     8.4. Limitation on Mergers, Dissolution or Sale of Assets. Enter into any
merger or consolidation or convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including, without
limitation, Equity Interests, receivables and leasehold interests), whether now
owned or hereafter acquired or liquidate, wind up or dissolve, except:
          (a) Inventory leased or sold in the ordinary course of business;
          (b) obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful in the
conduct of the applicable Subsidiary’s business;
          (c) Permitted Acquisitions;
          (d) mergers or consolidations of any Subsidiary of Company with or
into any Borrower or any Guarantor so long as (i) such Borrower shall be the
continuing or surviving entity in any merger or consolidation with respect to a
Borrower or (ii) such Guarantor shall be the continuing or surviving entity with
respect to any merger or consolidation with respect to a Guarantor; provided
that at the time of each such merger or consolidation, both before and after
giving effect thereto, no Event of Default shall have occurred and be continuing
or result from such merger or consolidation;
          (e) any Subsidiary of Company may liquidate or dissolve into a
Borrower or a Guarantor if Borrowers determine in good faith that such
liquidation or dissolution is in the best

58



--------------------------------------------------------------------------------



 



interests of Borrowers, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom;
          (f) sales or transfers, including without limitation upon voluntary
liquidation from any Credit Party to a Borrower or a Guarantor, provided that
the applicable Borrower or Guarantor takes such actions as the Administrative
Agent may reasonably request to ensure the perfection and priority of the Liens
in favor of the Lenders over such transferred assets;
          (g) (i) Asset Sales (exclusive of asset sales permitted pursuant to
all other subsections of this Section 8.4) in which the sales price is at least
equal to the fair market value of the assets sold and the consideration received
is cash or cash equivalents or Debt of any Credit Party being assumed by the
purchaser, provided that the aggregate amount of such Asset Sales does not
exceed $500,000 in any Fiscal Year, and (ii) other Asset Sales approved by the
Required Lenders in its sole discretion;
          (h) the sale or disposition of Permitted Investments and other cash
equivalents in the ordinary course of business;
          (i) dispositions of owned or leased vehicles in the ordinary course of
business; and
          (j) merger of PMFG Merger Sub, Inc. with and into the Company pursuant
to the Reorganization.
     8.5. Restricted Payments. Declare or make any distributions, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

  (a)   each Subsidiary may pay cash Distributions to any Borrower;     (b)  
each Credit Party may declare and make Distributions to any other holder of any
of its Equity Interests payable in such Equity Interests, provided that the
issuance of such Equity Interests does not violate the terms of this Agreement;
and     (c)   each Credit Party may declare and make Distributions to any other
holder of any of its Equity Interests to enable, prior to the Reorganization,
the Company and its Domestic Subsidiaries, and after the Reorganization,
Holdings and its Domestic Subsidiaries, to pay federal and state income taxes;
and     (d)   each Credit Party may declare and make Distributions to any other
holder of any of its Equity Interests so long as (i) no Default or Event of
Default

59



--------------------------------------------------------------------------------



 



      has occurred and is continuing both before and after giving effect to the
making of such Distribution, and (ii) the Credit Parties are in pro forma
compliance with the financial covenants set forth in Section 7.9 hereof after
giving effect to such Distribution.

     8.6. Limitation on Capital Expenditures. Make or commit to make (by way of
the acquisition of securities of a Person or otherwise) any expenditure in
respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except for (a)
Reinvestments of Net Proceeds from Asset Sales, Insurance Proceeds or
Condemnation Proceeds to the extent permitted under Section 4.8 of the Senior
Loan Documents, (b) Capital Expenditures not to exceed $1,500,000 in the
aggregate to replace and upgrade the equipment and other assets of Nitram and
its Subsidiaries, (c) Capital Expenditures made solely from the Net Cash
Proceeds from the sale of the property located at 2819 Walnut Hill Lane, Dallas,
Texas 75229 property in an aggregate amount not to exceed $4,000,000, but only
to the extent such proceeds have not been expended for any other purpose, and
(d) in addition to the Capital Expenditures permitted under clause (b) and (c),
Capital Expenditures, the aggregate amount of which in any Fiscal Year shall not
exceed the Cap Ex Basket plus any unused portion of such Cap Ex Basket for the
Fiscal Year ending immediately prior to the applicable Fiscal Year, provided
that any amounts carried forward shall be applied to the last Capital
Expenditures made in the applicable Fiscal Year and shall expire at the end of
the applicable Fiscal Year. “Cap Ex Basket” shall mean, at any time, an amount
in the aggregate not to exceed $3,000,000.
     8.7. Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:
          (a) Permitted Investments;
          (b) Investments existing on the Closing Date and listed on
Schedule 8.7 hereof;
          (c) sales on open account in the ordinary course of business;
          (d) intercompany loans made on or after the Closing Date to or in any
Guarantor or any Borrower; and evidenced by and funded under an Intercompany
Note as defined in the Senior Credit Agreement pledged to the Administrative
Agent and the Senior Lenders under the appropriate Collateral Documents;
          (e) intercompany Investments made on or after the Closing Date to or
in any Guarantor (other than PMFG Merger Sub, Inc. if it becomes a Guarantor) or
Borrower;
          (f) intercompany loans made on or after the Closing Date by any Credit
Party to a Foreign Subsidiary provided that the aggregate amount of such loans
shall not exceed $1,000,000, and such loans shall be evidenced by and funded
under an Intercompany Note

60



--------------------------------------------------------------------------------



 



pledged to the Administrative Agent under the appropriate Collateral Documents
and no Event of Default shall have occurred and be continuing at the time such
loans are made;
          (g) intercompany Investments made on or after the Closing Date by any
Credit Party to a Foreign Subsidiary or a Domestic Disregarded Subsidiary,
provided that the aggregate amount of such Investments shall not exceed
$1,000,000 and that no Event of Default shall have occurred and be continuing at
the time such Investment is made;
          (h) intercompany Investments made on or after the Closing Date
constituting Letters of Credit (as defined in and issued pursuant to the Senior
Credit Agreement) issued to support or secure the obligations of any Foreign
Subsidiary so long as the aggregate undrawn and unreimbursed amount of such
Letters of Credit shall not exceed at any one time $4,000,000, and the amount of
any draws made in connection with such Letters of Credit for which the
applicable Foreign Subsidiary has not reimbursed the Borrowers shall not exceed
at any one time $1,000,000;
          (i) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;
          (j) loans and advances to employees, officers and directors of any
Credit Party for moving, entertainment, travel and other similar expenses in the
ordinary course of business in the aggregate at any time outstanding;
          (k) Permitted Acquisitions and Investments in any Person acquired
pursuant to a Permitted Acquisition;
          (l) other Investments not described above provided that both at the
time of and immediately after giving effect to any such Investment (i) no Event
of Default shall have occurred and be continuing or shall result from the making
of such Investment and (ii) the aggregate amount of all such Investments shall
not exceed $500,000 at any time outstanding.
In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.
     8.8. Transactions with Affiliates. Except as set forth in Schedule 8.8,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliates of the Credit Parties except: (a) transactions with Affiliates that
are Borrowers or Guarantors; (b) transactions otherwise permitted under this
Agreement; and (c) transactions in the ordinary course of a Credit Party’s
business and upon fair and reasonable terms no less favorable to such Credit
Party than it would obtain in a comparable arms length transaction from
unrelated third parties.
     8.9. Sale-Leaseback Transactions. Enter into any arrangement with any
Person providing for the leasing by a Credit Party of real or personal property
which has been or is to be

61



--------------------------------------------------------------------------------



 



sold or transferred by such Credit Party to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of such Credit Party, as the case may be.
     8.10. Limitations on Other Restrictions. Other than the Senior Loan
Documents, this Agreement, any other Loan Document, enter into any agreement,
document or instrument which would or take any action that would cause a
Requirement of Law which would (i) restrict the ability of any Subsidiary of
Company (and after the Reorganization any Subsidiary of Holdings) to pay or make
dividends or distributions in cash or kind to any Credit Party, to make loans,
advances or other payments of whatever nature to any Credit Party, or to make
transfers or distributions of all or any part of its assets to any Credit Party
except, in the case of any Foreign Subsidiary, to the extent contained in any
financing arrangement permitted under Section 8.1 hereof; or (ii) restrict or
prevent Company or any of its Subsidiaries from granting the Administrative
Agent for the benefit of the Lenders Liens upon, security interests in and
pledges of their respective assets, except to the extent such restrictions exist
in documents creating Liens permitted by Section 9.2(b) hereunder.
     8.11. [intentionally omitted]
     8.12. [intentionally omitted]
     8.13. Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party, any Nitram Acquisition Document or any Material Contract except to the
extent that any such amendment or modification (i) does not violate the terms
and conditions of this Agreement or any of the other Loan Documents and
(ii) could not reasonably be expected to have a Material Adverse Effect.
     8.14. Management Fees. Pay or otherwise advance, directly or indirectly,
any management, consulting or other fees to an Affiliate.
          Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a
day other than June 30.
SECTION 9. DEFAULTS.
     9.1. Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:
          (a) non-payment when due of (i) the principal amount outstanding under
the Term Loan, (ii) within two (2) Business Days after the same is due and
payable, the interest on the Term Loan;
          (b) non-payment of any other amounts due and owing by a Borrower under
this Agreement or by any Credit Party under any of the other Loan Documents to
which it is a party, within five (5) Business Days after the same is due and
payable;

62



--------------------------------------------------------------------------------



 



          (c) default in the observance or performance of any of the conditions,
covenants or agreements of any Credit Party set forth in Sections 7.1, 7.2,
7.4(a),(e), and (f) 7.5 (b),(c) and (d), 7.6, 7.7 (a),(c),(e), and (f), 7.9,
7.12, 7.13, 7.14 through 7.20 inclusive or Article 8 in its entirety, provided
that an Event of Default arising from a breach of Sections 7.1 or 7.2 shall be
deemed to have been cured upon delivery of the required item; and provided
further that any Event of Default arising solely due to a breach of
Section 7.7(a),(c),(e), and (f) shall be deemed cured upon the earlier of
(x) the giving of the notice required by Section 7.7(a),(c),(e), and (f), as
applicable, and (y) the date upon which the Default or Event of Default giving
rise to the notice obligation is cured or waived;
          (d) default in the observance or performance of any of the other
conditions, covenants or agreements set forth in this Agreement or any of the
other Loan Documents by any Credit Party and continuance thereof for a period of
thirty (30) consecutive days after the earlier to occur of the actual knowledge
of a Responsible Officer of such default or notice thereof;
          (e) any representation or warranty made by any Credit Party herein or
in any certificate, instrument or other document submitted pursuant hereto
proves untrue or misleading in any material adverse respect when made;
          (f) (i) default by any Credit Party in the payment of any indebtedness
for borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder or the Senior Debt) of any Credit Party in excess of One
Million Dollars ($1,000,000) (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate when due and continuance thereof
beyond any applicable period of cure and or (ii) failure to comply with the
terms of any other obligation of any Credit Party with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder or the Senior
Debt) in excess of One Million Dollars ($1,000,000) (or the equivalent thereof
in any currency other than Dollars) individually or in the aggregate, which
continues beyond any applicable period of cure and which would permit the holder
or holders thereto to accelerate such other indebtedness for borrowed money, or
require the prepayment, repurchase, redemption or defeasance of such
indebtedness;
          (g) the rendering of any judgment(s) (not covered by adequate
insurance from a solvent carrier which is defending such action without
reservation of rights) for the payment of money in excess of the sum of One
Million Dollars ($1,000,000) (or the equivalent thereof in any currency other
than Dollars) individually or in the aggregate against any Credit Party, and
such judgments shall remain unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of thirty (30) consecutive days from the date of its
entry;
          (h) the occurrence of (i) a “reportable event”, as defined in ERISA,
which is determined by the PBGC to constitute grounds for a distress termination
of any Pension Plan subject to Title IV of ERISA maintained or contributed to by
or on behalf of any Credit Party for the benefit of any of its employees or for
the appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has

63



--------------------------------------------------------------------------------



 



been given to the plan administrator of such Pension Plan (without limiting any
of the Administrative Agent or any Lenders’ other rights or remedies hereunder),
or (ii) the termination or the institution of proceedings by the PBGC to
terminate any such Pension Plan, or (iii) the appointment of a trustee by the
appropriate United States District Court to administer any such Pension Plan, or
(iv) the reorganization (within the meaning of Section 4241 of ERISA) or
insolvency (within the meaning of Section 4245 of ERISA) of any Multiemployer
Plan, or receipt of notice from any Multiemployer Plan that it is in
reorganization or insolvency, or the complete or partial withdrawal by any
Credit Party from any Multiemployer Plan, which in the case of any of the
foregoing, could reasonably be expected to have a Material Adverse Effect;
          (i) except as expressly permitted under this Agreement, any Credit
Party shall be dissolved (other than a dissolution of a Subsidiary of Holdings
which is not a Guarantor or Borrower) or liquidated (or any judgment, order or
decree therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within sixty (60) days;
          (j) a Change of Control shall occur; or
          (k) this Agreement, any Collateral Document or any other agreement
constituting a Loan Document shall at any time for any reason cease to be in
full force and effect (other than in accordance with the terms thereof or the
terms of any other Loan Document), as applicable, or the validity, binding
effect or enforceability thereof shall be contested by any party thereto (other
than any Lender or the Administrative Agent), or any such Person shall deny that
it has any or further liability or obligation under any such Loan Document, or
any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the
Administrative Agent the benefits purported to be created thereby, or any such
Loan Document purporting to grant a Lien to secure any Indebtedness shall, at
any time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any material portion of the Collateral purported to be
covered thereby or such Lien shall fail to cease to be a perfected Lien with the
priority required in the relevant Loan Document.

64



--------------------------------------------------------------------------------



 



     9.2. Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) the Required Lenders may declare the entire unpaid
principal Indebtedness, including the Term Note, immediately due and payable
(together with the Yield Maintenance Premium), without presentment, notice or
demand, all of which are hereby expressly waived by Borrowers; (b) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by Required Lenders under preceding
clauses (a) or (b), the entire unpaid principal Indebtedness shall become
automatically and immediately due and payable; and the Required Lenders may
exercise any remedy permitted by this Agreement, the other Loan Documents or
law.
     9.3. Rights Cumulative. No delay or failure of the Administrative Agent or
the Lenders in exercising any right, power or privilege hereunder shall affect
such right, power or privilege, nor shall any single or partial exercise thereof
preclude any further exercise thereof, or the exercise of any other power, right
or privilege. The rights of the Administrative Agent and the Lenders under this
Agreement are cumulative and not exclusive of any right or remedies which the
Lenders would otherwise have.
     9.4. Waiver by Borrowers of Certain Laws. To the extent permitted by
applicable law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Term Note, or any security interest or mortgage contemplated by or
granted under or in connection with this Agreement. These waivers have been
voluntarily given, with full knowledge of the consequences thereof.
     9.5. Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Administrative Agent in
accordance with Section 11.3 hereof. No single or partial exercise of any right,
power or privilege hereunder, nor any delay in the exercise thereof, shall
preclude other or further exercise of their rights by the Administrative Agent
or the Lenders. No waiver of any Event of Default shall extend to any other or
further Event of Default. No forbearance on the part of the Administrative Agent
or the Lenders in enforcing any of their rights shall constitute a waiver of any
of their rights. Borrowers expressly agree that this Section may not be waived
or modified by the Administrative Agent or the Lenders by course of performance,
estoppel or otherwise.
     9.6. Remedies in General. In case any Event of Default shall have occurred,
then and in every such Event of Default, the Administrative Agent and/or the
Lenders may take any or all of the following actions, at the same time or at
different times:
          (a) Set-Off. Without notice or other action set-off against any of the
Obligations to the Lenders any sum owed by the Lenders in any capacity to the
Borrower whether due or not, and the Lenders shall be deemed to have exercised
such right of set-off and to have made a charge against any such sum immediately
upon the occurrence of such Event of Default, even though the actual book
entries may be made at some time subsequent thereto.

65



--------------------------------------------------------------------------------



 



          (b) Attorneys’ Fees and Expenses. Add to the Obligations, the
Administrative Agent’s and the Lenders’ reasonable expenses to obtain or enforce
payment of any Obligations hereunder and the enforcement or liquidation of any
debt hereunder shall include reasonable attorneys’ fees plus other legal
expenses incurred by the Administrative Agent or the Lenders, whether or not any
action is commenced to enforce payment.
          (c) Default Rate. Increase the rate of interest under any Obligations
to the Default Rate. Unless otherwise agreed by the Lenders, the Default Rate
shall be retroactive to the date of the first occurrence of an Event of Default.
          (d) Other Remedies. Exercise any other remedies under the Uniform
Commercial Code or other applicable law, or any other Loan Document, including
but not limited to proceeding to enforce its right by suit in equity, action at
law or other appropriate proceeding, whether with respect to any Collateral or
for payment or the specific performance of the covenants or agreements contained
in this Agreement or any other Loan Document, all in such order and in such
manner as the Administrative Agent determines.
     9.7. Lenders’ Performance of Obligors’ Obligations.
          If the Borrower or any other Obligor fails to comply with any of the
covenants or perform any of its Obligations set forth herein or in any other
Loan Document, the Lenders may, but shall have no obligation to, perform any
such Obligations or undertake any act to cause such covenant to be complied
with, including, but not limited to, discharging any Lien on any asset other
than Permitted Liens. Any and all sums, and all costs and expenses incurred by
the Administrative Agent and the Lenders in so performing or causing compliance,
shall be payable on demand together with interest and Additional Interest at the
Default Rate, from the date of any such payment by the Lenders until the date
paid by the Borrower. Any such performance by the Administrative Agent or the
Lenders shall not cure any Default or Event of Default by the Borrower until all
amounts owed under this subsection 9.7 to the Lenders have been paid by the
Borrower.
     9.8. [intentionally omitted]
     9.9. [intentionally omitted]
     9.10. [intentionally omitted]
SECTION 10. GUARANTY OF HOLDINGS.
     10.1. Guaranty. Holdings hereby guarantees to the Lenders the due and
punctual payment to the Lenders when due, whether by acceleration or otherwise,
of all of the Indebtedness hereunder and Holdings hereby agrees that if
Borrowers shall fail to pay any of the Indebtedness when and as the same shall
be due and payable, or shall fail to perform and discharge any covenant,
representation or warranty in accordance with the terms of this Agreement, the
Term Note, or any of the other Loan Documents (subject, in each case, to any
applicable periods of grace or cure), Holdings will forthwith pay to the
Administrative Agent on behalf of the Lenders,

66



--------------------------------------------------------------------------------



 



an amount equal to any such amount or cause Borrowers to do so, and will pay any
and all damages that may be incurred or suffered in consequence thereof by the
Administrative Agent or any of the Lenders and all reasonable expenses,
including reasonable attorneys’ fees, that may be incurred by the Administrative
Agent or any of the Lenders in enforcing such covenant, representation or
warranty of Borrowers, and in enforcing the covenants and agreements of this
Guaranty.
     10.2. Unconditional Character of the Guaranty. The obligations of Holdings
under this Article shall be absolute and unconditional, and shall be a guaranty
of payment and not of collection, irrespective of the validity, regularity or
enforceability of this Agreement, the Term Note, or any of the other Loan
Documents, or any provision thereof, the absence of any action to enforce the
same, any waiver or consent with respect to or any amendment of any provision
thereof (provided that any amendment of this Article shall be in accordance with
the terms hereof), the recovery of any judgment against any Person or action to
enforce the same, any failure or delay in the enforcement of the obligations of
Borrowers under this Agreement, the Term Note, or any of the other Loan
Documents, or any setoff, counterclaim, recoupment, limitation, defense (other
than the defense of payment in full of the Indebtedness) or termination whether
with or without notice to Holdings. It is the intention of the parties that the
obligations of the Holdings under this Section 10 shall be absolute,
unconditional and irrevocable irrespective of:
          (a) any lack of validity, legality or enforceability of this Agreement
or Term Note, as the case may be;
          (b) the failure of the Lenders:
               (i) to enforce any right or remedy against any Borrower or any
other Person (including any Guarantor) under the provisions of this Agreement,
the Term Note, or otherwise, or
               (ii) to exercise any right or remedy against any Guarantor of, or
collateral securing, any Indebtedness;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness, or any other extension,
compromise or renewal of any Indebtedness;
          (d) any reduction, limitation, impairment or termination of any
Indebtedness with respect to any Borrower, for any reason, including any claim
of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and Holdings hereby waives any right to or claim of) any defense
(other than the defense of payment in full of the Indebtedness) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Indebtedness of any Borrower;
          (e) any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from,

67



--------------------------------------------------------------------------------



 



any guaranty, held by the Lenders or any holder of the Term Note securing any of
the Indebtedness; or
          (f) any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Indebtedness) available to, or
a legal or equitable discharge of, any Borrower, any surety or any Guarantor.
     10.3. Reinstatement. Holdings agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Indebtedness is rescinded or
must be restored by the Lenders or any holder of the Term Note, upon the
insolvency, bankruptcy or reorganization of any Borrower as though such payment
had not been made.
     10.4. Waiver of Defenses. Holdings hereby expressly waives: (i) notice of
the Lenders’ acceptance of this Agreement; (ii) notice of the existence or
creation or non payment of all or any of the Indebtedness; (iii) presentment,
demand, notice of dishonor, protest, and all other notices whatsoever; and
(iv) all diligence in collection or protection of or realization upon the
Indebtedness or any part thereof, any obligation hereunder, or any security for
or guaranty of any of the foregoing. No delay on the part of the Lenders in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Lenders of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy. No
action of the Lenders permitted hereunder shall in any way affect or impair any
such Lenders’ rights or Holdings’ obligations under this Agreement. Until all of
the Indebtedness has been paid in full, Holdings irrevocably and absolutely
subordinates any and all rights of subrogation, contribution, indemnification,
recourse, reimbursement and any similar rights against Borrowers, whether these
rights arise under an express or implied contract or by operation of law. It is
the intention of the parties that, until all of the Indebtedness has been paid
in full, Holdings shall not be (or be deemed to be) a “creditor” (as defined in
Section 101 of the Federal Bankruptcy Code, as the same may be amended) of
Borrowers (or any other Guarantor or any other Person) by reason of the
existence of this Agreement in the event that a Borrower becomes a debtor in any
proceeding under the Federal Bankruptcy Code. This waiver is given to induce the
Lenders to enter into this Agreement and to extend the credit facilities to
Borrowers. Holdings waives any defense based upon or arising by reason of
(a) any disability or other defense of any Borrower or any other person; (b) the
cessation or limitation from any cause, other than final and irrevocable payment
in full, of the Indebtedness; (c) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on
behalf of a Borrower or any defect in the formation of a Borrower; (d) the
application by any Person of the proceeds of any Indebtedness for purposes other
than the purposes represented by Borrowers to the Administrative Agent or the
Lenders or intended or understood by the Administrative Agent or the Lenders or
Holdings; (e) any act or omission by the Administrative Agent or the Lenders
which directly or indirectly results in or aids the discharge of a Borrower or
any Indebtedness by operation of law or otherwise; or (f) any modification of
the Indebtedness, in any form, including without limit the renewal, extension,
acceleration or other change in time for payment of the Indebtedness, or other
change in the terms of Indebtedness or any part of it, including without limit
an increase or decrease of the rate of interest. Holdings waives any defense it
may have based upon any election

68



--------------------------------------------------------------------------------



 



of remedies by the Administrative Agent or the Lenders which destroys its
subrogation rights or its right to proceed against a Borrower for reimbursement,
including without limit any loss of rights Holdings may suffer by reason of any
rights, powers or remedies of a Borrower in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging the Indebtedness.
Without limiting the generality of the foregoing, the obligations of Holdings
under this Article 10, and the rights of the Administrative Agent or the Lenders
to enforce the same, by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected to the extent permitted by
applicable law, by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting a Borrower, any or all of the Guarantors, Holdings or any other
Person including any discharge of, or bar or stay against collecting, all or any
of the Indebtedness in or as a result of any such proceeding; (ii) any change in
the ownership of any of the capital stock (or other ownership interests) of a
Borrower, Holdings, or any other party providing collateral or guarantees for
any Indebtedness of Borrowers, or any of its Affiliates; (iii) the election by
the Administrative Agent or the Lenders, in any bankruptcy proceeding of any
person, to apply or not apply Section 1111(b)(2) of the Bankruptcy Code;
(iv) any extension of credit or the grant of any security interest or lien under
Section 363 of the Bankruptcy Code; (v) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any person; (vi) the avoidance of any security interest or Lien in favor of the
Administrative Agent or the Lenders for any reason; (vii) any action taken by
the Administrative Agent or the Lenders that is authorized by this paragraph or
any other provision of this Agreement or any Loan Document; or (viii) any other
principle or provision of law, statutory or otherwise, which is or might be in
conflict with the terms hereof. Holdings hereby waives to the fullest extent
possible under applicable law, any defense based upon the doctrine of marshaling
of assets or upon an election of remedies by the Administrative Agent or the
Lenders, including, without limitation, an election to proceeds by non-judicial
rather than judicial foreclosure, and any defense based upon any statute or rule
of law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal.
     10.5. Representations, Warranties and Covenants. Holdings hereby represents
and warrants to the Lenders that it now has and will continue to have
independent means of obtaining information concerning Borrowers’ affairs,
financial condition and business. The Lenders shall not have any duty or
responsibility to provide Holdings with any credit or other information
concerning Borrowers’ affairs, financial condition or business which may come
into the Lenders’ possession. Holdings represents and warrants (i) that the
business operations of Borrowers and Holdings are interrelated and complement
one another, and such entities have a common business purpose, (ii) that, to
permit the uninterrupted and continuous operations of Borrowers, such entities
now require and will from time to time hereafter require funds and credit
accommodations for general business purposes and (iii) that the proceeds of
advances under the Term Loan will directly or indirectly benefit Holdings
regardless of whether Holdings receives part or all of the proceeds of such
advances.
SECTION 11. THE ADMINISTRATIVE AGENT
     11.1. Appointment and Authorization of Administrative Agent.

69



--------------------------------------------------------------------------------



 



          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
          (b) [Intentionally Reserved].
     11.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through its, or its
Affiliates, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible to the Lenders for the negligence or misconduct of any agent
or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct (as finally determined in a non-appealable decision of a
court of competent jurisdiction).
     11.3. Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable to the Lenders for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein) (as
finally determined in a non-appealable decision of a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Credit Party
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Credit Party or any Affiliate
thereof.

70



--------------------------------------------------------------------------------



 



     11.4. Reliance by Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
          (b) [Intentionally Reserved].
     11.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default and/or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default
and/or Event of Default as may be directed by the Required Lenders in accordance
with Section 9.6; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default and/or Event of Default as it shall deem advisable or in
the best interest of the Lenders.
     11.6. Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective Subsidiaries, and
all applicable bank or other regulatory laws

71



--------------------------------------------------------------------------------



 



relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers and the other
Credit Parties hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
     11.7. Indemnification of Agent-Related Persons. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all indemnified liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, further, however, that no action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 11.7. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section 11.7 shall survive the Term Loan Maturity Date and the
resignation of the Administrative Agent.
     11.8. Administrative Agent in its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, hold and/or acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though the Initial Lender were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
the Lenders. With respect to the Term Loan, the

72



--------------------------------------------------------------------------------



 



Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent.
     11.9. Successor Administrative Agent. The Administrative Agent may resign
as the Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders (or a financial institution acceptable to the
Required Lenders) a successor administrative agent for the Lenders (which
successor agent shall be subject, except during the continuation of an Event of
Default (at which time no such approval shall be required), to the approval of
the Borrower Representative (which approval will not be unreasonably withheld,
conditioned or delayed)). If no successor administrative agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders (which successor agent shall be
subject, except during the continuation of an Event of Default (at which time no
such approval shall be required), to the approval of the Borrower Representative
(which approval will not be unreasonably withheld, conditioned or delayed)).
Upon the acceptance of its appointment as successor administrative agent
hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the respective term “Administrative Agent” means such successor
administrative agent, and the retiring Administrative Agent’s appointment,
powers and duties in such capacities shall be terminated without any other
further act or deed on its behalf. After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
SECTION 11 and Sections 12.20 and 12.21 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as the Administrative Agent by the date thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
     11.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loan and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.20) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

73



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.20.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     11.11. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien on any Collateral granted to or held by the Administrative Agent under any
Loan Document (i) upon the Term Loan Maturity Date, (ii) that is transferred or
to be transferred as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 12.3. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Property, pursuant to this Section 11.11.
     11.12. Other Agents; Arrangers and Managers. None of the Lenders shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
     11.13. [intentionally omitted]
     11.14. Cooperation of Lenders. Each Lender shall (a) promptly notify the
other Lenders and the Administrative Agent of any Event of Default known to such
Lender under this Agreement and reasonably believed not to have been previously
disclosed to the other Lenders; (b) provide the other Lenders and the
Administrative Agent with such information and documentation as such other
Lenders or Agent shall reasonably request in the performance of their respective
duties hereunder, including, all information relative to the outstanding balance
of principal, interest and other sums owed to such Lender by the Borrowers but
excluding internally generated reports and analyses and other customarily
confidential materials; and (c) cooperate with the Administrative Agent with
respect to any and all collections and/or foreclosure procedures at any time
commenced against the Credit Parties or otherwise in respect of the Collateral
by the Administrative Agent in the name and on behalf of the Lenders.
     11.15. [Intentionally Reserved.]

74



--------------------------------------------------------------------------------



 



     11.16. One Lender Sufficient. This Agreement shall remain in full force and
effect, and all agency provisions shall be and remain effective, notwithstanding
the fact that there may from time to time be only one Lender hereunder which
Lender may be the same Person who is then serving as the Administrative Agent
hereunder.
SECTION 12. MISCELLANEOUS.
     12.1. Obligations Absolute.
          None of the following shall affect the Obligations of the Borrower or
any other Obligor to the Lenders under this Agreement or the Administrative
Agent or any Lenders’ rights with respect to the Collateral:
          (a) acceptance or retention by the Administrative Agent or the Lenders
of other property or any interest in property as security for the Obligations;
          (b) release by the Administrative Agent or the Lenders of any of the
Borrower, any other Obligor or of all or any part of the Collateral or of any
party liable with respect to the Obligations;
          (c) release, extension, renewal, modification or substitution by the
Lenders of the Term Note, or any note evidencing any of the Obligations, or the
compromise of the liability of Borrower or any guarantor of the Obligations; or
          (d) failure of the Administrative Agent or any Lender to resort to any
other security or to pursue the Borrower or any other obligor liable for any of
the Obligations before resorting to remedies against the Collateral.
     12.2. Entire Agreement.
          This Agreement and the other Loan Documents (i) are valid, binding and
enforceable against the Borrower and the Lenders in accordance with their
respective provisions and no conditions exist as to their legal effectiveness;
(ii) constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof; and (iii) are the final expression of the
intentions of the Borrower and the Lenders. No promises, either expressed or
implied, exist between the Borrower, the Administrative Agent or the Lenders,
unless contained herein or therein. This Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents. This Agreement and the
other Loan Documents are the result of negotiations among the Lenders, the
Borrower and the other parties thereto, and have been reviewed (or have had the
opportunity to be reviewed) by counsel to all such parties, and are the products
of all parties. Accordingly, this Agreement and the other Loan Documents shall
not be construed more strictly against the Lenders merely because of the
Lenders’ involvement in their preparation.

75



--------------------------------------------------------------------------------



 



     12.3. Amendments; Waivers.
          No delay on the part of the Lenders in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by the Lenders of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
          (a) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
          (b) reduce or forgive the principal of, or the rate of interest
specified herein on, the Term Loan, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;
          (c) change any provision of this Section 12.3 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender directly affected thereby;
          (d) release or subordinate all or substantially all of the Collateral
without the written consent of each Lender directly affected thereby; or
          (e) release any Credit Party from its obligations under the Loan
Documents or release or subordinate any Guaranty without the written consent of
each Lender directly affected thereby;
and, provided further, that no amendment, waiver or consent shall, unless in
writing and executed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the Term
Loan, and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein and
(y) the Required Lenders shall determine whether or not to allow

76



--------------------------------------------------------------------------------



 



a Credit Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.
          If, in connection with any proposed amendment, modification, consent
or waiver with respect hereto or the other Loan Documents, the consent of
Required Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained, a
“Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, at Borrower Representative’s request, such Non-Consenting
Lender may be replaced, upon notice to such Lender and the Administrative Agent,
by causing such Lender to assign its outstanding Term Loans to one or more other
Lenders or assignees reasonably satisfactory to the Administrative Agent and
procured by the Borrowers (each, a “replacement lender”).
     12.4. [intentionally omitted]
     12.5. ARBITRATION.
          ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH THEREOF, THAT CANNOT BE RESOLVED BY MEDIATION WITHIN THIRTY (30) DAYS
SHALL, AT THE ELECTION OF THE LENDERS (WHICH ELECTION THE LENDERS MAY MAKE OR
DECLINE TO MAKE IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF THE BORROWER)
BE FINALLY RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION
ASSOCIATION UNDER ITS COMMERCIAL ARBITRATION RULES, AND JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. THE
ARBITRATION WILL BE CONDUCTED IN THE ENGLISH LANGUAGE IN THE CITY OF NEW YORK,
NEW YORK, IN ACCORDANCE WITH THE UNITED STATES ARBITRATION ACT. THERE SHALL BE
THREE ARBITRATORS, NAMED IN ACCORDANCE WITH SUCH RULES.
     12.6. FORUM SELECTION AND CONSENT TO JURISDICTION.
          UNLESS THE LENDERS SHALL HAVE ELECTED TO RESOLVE A DISPUTE WITH THE
BORROWER BY ARBITRATION IN ACCORDANCE WITH SECTION 12.5 ABOVE, ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT OR THE LENDERS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE

77



--------------------------------------------------------------------------------



 



PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     12.7. WAIVER OF JURY TRIAL.
          THE BORROWER AND THE LENDERS, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH THEIR RESPECTIVE COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE LENDERS AND THE BORROWER ARE
ADVERSE PARTIES, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL, AT THE
ELECTION OF THE LENDERS (WHICH ELECTION THE LENDERS MAY MAKE OR DECLINE TO MAKE
IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF THE BORROWER), UNLESS THE
LENDERS SHALL HAVE ELECTED TO RESOLVE A DISPUTE WITH THE BORROWER BY ARBITRATION
IN ACCORDANCE WITH SECTION 12.5, BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.
     12.8. Assignability / Participations.
          (a) Each Lender may at any time assign all or a pro rata portion (in
excess of $4,000,000) of such Lender’s rights in this Agreement, the other Loan
Documents, the Obligations, and transfer such Lender’s related rights in the
Collateral to any Eligible Assignee, and such Lender thereafter shall be
relieved from all liability with respect to such Collateral.
          (b) Holdings, Borrowers and the Administrative Agent acknowledge that
each of the Lenders may at any time and from time to time, subject to the terms
and conditions hereof, grant participations in such Lender’s rights and
obligations hereunder (on a pro rata basis only) and under the other Loan
Documents to any Person (other than a natural person or to a Borrower or any of
Borrower’s Affiliates or Subsidiaries); provided that any participation
permitted hereunder shall become effective only upon registration of such
participation on the Participant

78



--------------------------------------------------------------------------------



 



Register as provided in Section 12.8(d), and any participation shall comply with
all applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:
          (i) such Lender shall remain the holder of its Notes hereunder (if
such Notes are issued), notwithstanding any such participation;
          (ii) participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;
and
          (iii) such Lender shall retain the sole right and responsibility to
enforce the obligations of the Credit Parties relating to the Notes and the
other Loan Documents, including, without limitation, the right to proceed
against any Guarantors, or cause the Administrative Agent to do so (subject to
the terms and conditions hereof), and the right to approve any amendment,
modification or waiver of any provision of this Agreement without the consent of
the participant (unless such participant is an Affiliate of such Lender), except
for those matters covered by Section 12.3(a) through (e) hereof (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, Administrative Agent
and the other Lenders may continue to deal directly with such Lender in
connection with such Lender’s rights and duties hereunder). Notwithstanding the
foregoing, however, in the case of any participation granted by any Lender
hereunder, the participant shall not have any rights under this Agreement or any
of the other Loan Documents against the Administrative Agent, any other Lender
or any Credit Party; provided, however that the participant may have rights
against such Lender in respect of such participation as may be set forth in the
applicable participation agreement and all amounts payable by the Credit Parties
hereunder shall be determined as if such Lender had not sold such participation.
          (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.
          (d) The Administrative Agent shall maintain at its principal office a
copy of each Assignment Agreement delivered to it and a register (the
“Register”), for the recordation of the names and addresses of the Lenders, the
percentage of such Lenders principal amount of Term Loan. The entries in the
Register shall be conclusive evidence, absent manifest error, and Borrowers, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Term Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
Borrowers or any Lender upon reasonable notice to the Administrative Agent and a
copy of such information shall be provided to any such party on their prior
written request. The Administrative Agent shall give prompt written notice to
Borrowers of the making of any entry in the Register or any change in such
entry. Upon its receipt of a properly completed Assignment Agreement in
accordance with this Section 12.8(a), Administrative Agent shall (A) promptly
accept such Assignment Agreement

79



--------------------------------------------------------------------------------



 



and (B) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give prompt notice of such
acceptance and recordation to the Borrowers.
          (e) In the case of any assignment to a Lender’s Affiliate or to a
Federal Reserve Bank in connection with which an Assignment Agreement is not
delivered as permitted under this Section 12.8, and which assignment is not
therefore reflected in the Register, the assigning Lender, acting solely for
this purpose as non-fiduciary agent of Borrowers (without any other obligations,
liabilities or responsibilities), shall maintain a comparable register on behalf
of Borrowers. The comparable register shall be available for inspection by
Borrowers or the Administrative Agent at any reasonable time and from time to
time upon reasonable prior notice.
          (f) In the case any Lender sells participations as described in
Section 12.8(b), such Lender, acting solely for this purpose as a non-fiduciary
agent of Borrowers (without any other obligations, liabilities or
responsibilities), shall maintain a register on which it enters the name of all
Participants in the Indebtedness held by it (the “Participant Register”). The
Participant Register shall be available for inspection by Borrowers or the
Administrative Agent at any time and from time to time upon reasonable prior
notice.
          (g) Borrowers authorize each Lender to disclose to any prospective
assignee or participant which has satisfied the requirements hereunder, any and
all financial information in such Lender’s possession concerning the Credit
Parties which has been delivered to such Lender pursuant to this Agreement,
provided that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 12.10 hereof or
shall otherwise agree to be bound by the terms thereof.
          (h) Nothing in this Agreement, the Notes or the other Loan Documents,
expressed or implied, is intended to or shall confer on any Person other than
the respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.
          (i) The Credit Parties may not sell or assign this Agreement, or any
other agreement with the Lenders or any portion thereof, without the prior
written consent of the Required Lenders. This Agreement shall be binding upon
the Administrative Agent, the Lenders and the Credit Parties and their
respective legal representatives and successors. All references herein to the
Borrowers shall be deemed to include any successors, whether immediate or
remote.
     12.9. Confirmations.
          The Loan Parties, the Administrative Agent and the Lenders agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing the aggregate unpaid principal amount of the Term Loan then
outstanding.

80



--------------------------------------------------------------------------------



 



     12.10. Confidentiality.
          Each of the Administrative Agent and the Lenders agree (with the same
care the Administrative Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrowers, including all information
designated as confidential, except that the Administrative Agent and the Lenders
may disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Term Loan (with the Administrative Agent or such Lender being
responsible for such Persons maintaining the confidentiality of such information
in accordance herewith); (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 12.10 (and any such assignee or participant or potential assignee
or participant may disclose such information to Persons employed or engaged by
them as described in clause (a) above); (c) as required or requested by any
federal or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about such Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; or (g) that ceases to be confidential through no fault of the
Administrative Agent or such Lender.
     12.11. Binding Effect.
          This Agreement shall become effective upon execution by the Loan
Parties and the Initial Lender. If this Agreement is not dated or contains any
blanks when executed by the Loan Parties, the Lenders is hereby authorized,
without notice to the Loan Parties, to date this Agreement as of the date when
it was executed by the Loan Parties, and to complete any such blanks according
to the terms upon which this Agreement is executed.
     12.12. Governing Law.
          This Agreement, the Loan Documents and the Term Note shall be
delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of New York applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.
     12.13. Enforceability; Usury.
          (a) Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such

81



--------------------------------------------------------------------------------



 



prohibition or invalidity, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
          (b) It is the intention of the Administrative Agent, Lenders and the
Loan Parties to conform strictly to the laws of the State of New York or the
laws of such other jurisdiction which may be found to apply to the subject
transaction relating to the maximum rate of interest which may be lawfully
contracted for or charged. Nothing contained in this Agreement or any other Loan
Document shall be construed to mean that the Borrowers have contracted to pay or
are obligated to pay any sum or sums to the Lenders in excess of those which may
lawfully be charged or contracted for under applicable law of the State of New
York or other applicable law. If any provision of this Agreement or any of the
other Loan Documents shall require payment of any sum or sums of interest in
excess of the maximum permitted rate which may be lawfully contracted for or
charged, then the Borrowers and the Lenders agree that such result is as a
consequence of their inadvertence and/or mistake, and the interest charge for
which the Borrowers are liable under this instrument shall be recomputed for the
sole and limited purpose of determining the extent of the Obligations and
liabilities of the Borrowers to the Lenders so that the interest charges for
which the Borrowers are liable shall not exceed the maximum permitted rate which
is determined to be applicable. Additionally, any sums of interest which are
collected by the Lenders from the Borrowers or other source in connection with
the Term Loan evidenced hereby which are in excess of the maximum permitted rate
shall, for the sole and limited purpose of determining the extent of the
Obligations and liabilities of the Borrowers to the Lenders, be credited against
the amount of principal for which the Borrowers are liable to the Lenders after
giving effect to any recomputation and adjustment required pursuant to the
foregoing provisions of this section, or if such outstanding principal balance
and interest are paid in full, any such excess shall be remitted by the Lenders
to the Borrowers.
     12.14. Survival of Borrower Representations; Termination and Release of
Liens.
          (a) All covenants, agreements, representations and warranties made by
the Credit Parties herein shall, notwithstanding any investigation by the
Administrative Agent or any Lender, be deemed material and relied upon by the
Lenders and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Note, until such time as the Credit
Parties have fulfilled all of their Obligations (other than contingent
indemnification or expense reimbursement obligations in respect of which no
claim has been made) to the Lenders, and the Lender has been indefeasibly paid
in full in cash. The Lenders, in extending financial accommodations to the
Borrowers, are expressly acting and relying on the aforesaid representations and
warranties.
          (b) Upon the indefeasible payment in full to the Lenders of all
principal of and interest and Additional Interest on the Term Loan and the
performance of all the Obligations (other than contingent indemnification or
expense reimbursement obligations in respect of which no claim has been made) of
the Borrowers and each Credit Party hereunder, then (i) the Credit Parties’
obligations hereunder shall terminate and be of no further force or effect, and
(ii) the Lenders shall release all Liens granted to the Administrative Agent by
the Borrowers or any other Credit Party to secure the Obligations.

82



--------------------------------------------------------------------------------



 



     12.15. Extensions of Lenders’ Commitment.
          This Agreement shall secure and govern the terms of (i) any extensions
or renewals of the Lenders’ commitment hereunder, and (ii) any replacement note
executed by the Borrower and accepted by the Lenders in its sole and absolute
discretion in substitution for the Term Note.
     12.16. Time of Essence.
          Time is of the essence in making payments of all amounts due the
Lenders under this Agreement and in the performance and observance by the
Borrower of each covenant, agreement, provision and term of this Agreement.
     12.17. Counterparts; Facsimile Signatures.
          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt of an executed signature page
to this Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Administrative Agent or any Lender shall deemed to be
originals thereof.
     12.18. Notices.
          Except as otherwise provided herein, the Borrower waives all notices
and demands in connection with the enforcement of the Administrative Agent’s and
Lenders’ rights hereunder. All notices, requests, demands and other
communications provided for hereunder shall be in writing and addressed as
follows:

     
To the Borrower:
  Peerless Mfg. Co.
 
  14651 North Dallas Parkway
 
  Suite 500
 
  Dallas, Texas 75254
 
  Attention: Peter J. Burlage, President and Chief
 
  Executive Officer
 
   
With a copy to:
  Fulbright & Jaworski L.L.P.
 
  2200 Ross Avenue, Suite 2800
 
  Dallas, Texas 75201
 
  Attention: Corporate, Banking and Business
 
  Section Head
 
   
To the Administrative
  Prospect Capital Corporation
Agent and the Initial
  10 East 40th Street, 44th Floor
Lender:
  New York, New York 10016
 
  Attention: Simon Marom, Esq.

83



--------------------------------------------------------------------------------



 



     
With copy to:
  McCarter & English, LLP
 
  245 Park Avenue, 27th Floor
 
  New York, NY 10167
 
  Attention: Stephen M. Fields, Esq.

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
     12.19. Release of Claims Against Lenders.
          In consideration of the Lenders making the Term Loan, the Borrower and
all other Obligors do each hereby release and discharge the Lenders of and from
any and all claims, harm, injury, and damage of any and every kind, known or
unknown, legal or equitable, which any Obligor may have against the Lenders from
the date of their respective first contact with the Lenders until the date of
this Loan Agreement, including any claim arising from any reports (environmental
reports, surveys, appraisals, etc.) prepared by any parties hired or recommended
by the Lenders, but excluding any claim based on or arising out of the gross
negligence or intentional misconduct of the Lenders. The Borrower and all other
Obligors confirm to Lenders that they have reviewed the effect of this release
with competent legal counsel of their choice, or have been afforded the
opportunity to do so, prior to execution of this Agreement and the Loan
Documents and do each acknowledge and agree that the Lenders is relying upon
this release in extending the Term Loan to the Borrower.
     12.20. Costs, Fees and Expenses.
          The Borrowers shall pay or reimburse the Administrative Agent and the
Lenders for all reasonable and documented costs, fees and expenses incurred by
the Administrative Agent or the Lenders or for which the Administrative Agent or
the Lenders become obligated in connection with the negotiation, preparation or
consummation of this Agreement and the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), and shall pay or reimburse the Administrative Agent and the Lenders
for all reasonable and documented costs, fees and expenses incurred by the
Administrative Agent or the Lenders or for which the Administrative Agent or the
Lenders become obligated in connection with the collection of the Obligations or
enforcement of this Agreement and the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder

84



--------------------------------------------------------------------------------



 



or in connection herewith (including any amendment, supplement or waiver to any
Loan Document), or during any workout, restructuring or negotiations in respect
thereof, including reasonable and documented consultants’ fees and attorneys’
fees and time charges of counsel to the Administrative Agent and the Lenders,
plus reasonable out-of-pocket costs and expenses of such attorneys or of the
Administrative Agent and the Lenders; search fees, costs and expenses, whether
or not the transaction contemplated hereby shall be consummated. In furtherance
of the foregoing, the Borrowers shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, the Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrowers to the Lenders pursuant to this Agreement or the other Loan Documents
which is not paid on or prior to the date hereof shall be payable by the
Borrowers to the Lenders on demand. If at any time or times hereafter the
Lenders: (a) employ counsel for advice or other representation (i) with respect
to this Agreement or the other Loan Document following the occurrence and
continuation of an Event of Default, (ii) to represent the Lenders in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Lenders, a
Credit Party, or any other Person) in any way or respect relating to this
Agreement, the other Loan Documents or the Borrowers’ business or affairs, or
(iii) to enforce any rights of the Lenders against the Credit Parties or any
other Person that may be obligated to the Lenders by virtue of this Agreement or
the other Loan Documents; (b) take any action to protect, collect, sell,
liquidate, or otherwise dispose of any of the Collateral; and/or (c) attempt to
enforce or enforce any of the Lenders’ rights or remedies under the Agreement or
the other Loan Documents, the costs and expenses incurred by the Lenders in any
manner or way with respect to the foregoing, shall, to the extent otherwise
payable in accordance with this Agreement or the Loan Documents, be part of the
Obligations, payable by the Borrower to the Lenders on demand.
     12.21. Indemnification.
          The Credit Parties agree to defend (with counsel reasonably
satisfactory to the Lender), protect, indemnify, exonerate and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including the disbursements and the
reasonable and documented fees of counsel for each Indemnified Party thereto),
which may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including securities laws, Hazardous
Material Laws (including but not limited to (i) the presence, use, disposal,
release or threatened release of any Hazardous Materials on, from or affecting
any premises owned or occupied by any Credit Party in violation of or the
non-compliance with applicable Hazardous Material Laws, (ii) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials, (iii) any lawsuit or other proceeding
brought or threatened, settlement reached or governmental order or decree
relating to such Hazardous Materials, (iv) the cost of removal of Hazardous
Materials

85



--------------------------------------------------------------------------------



 



from any portion of any premises owned or occupied by any Credit Party,
(v) taking necessary precautions to protect against the release of Hazardous
Materials on or affecting any premises owned or occupied by any Credit Party
and/or (vi) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law), commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including the
making or issuance of the Term Loan, the use or intended use of the proceeds of
the Term Loan, the enforcement of the Lenders’ rights and remedies under this
Agreement, the Loan Documents, the Note, any other instruments and documents
delivered hereunder, or under any other agreement between a Credit Party and the
Lenders; provided, however, that the Credit Parties shall not have any
obligations hereunder to any Indemnified Party with respect to matters to the
extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Credit Parties
shall satisfy such undertaking to the maximum extent permitted by applicable
law. Any liability, obligation, loss, damage, penalty, cost or expense covered
by this indemnity shall be paid to each Indemnified Party within five
(5) Business Days, and failing prompt payment, together with interest and
Additional Interest thereon at the Default Rate, from the date incurred by each
Indemnified Party until paid by the Borrowers, shall be added to the Obligations
of the Borrowers and be secured by the Collateral. The provisions of this
Section shall survive the satisfaction and payment of the other Obligations and
the termination of this Agreement.
     12.22. Joint and Several Liability.
          (a) Each of Borrowers acknowledges and agrees that it is the intent of
the parties that each such Borrower be primarily liable for the obligations as a
joint and several obligor. It is the intention of the parties that with respect
to liability of any Borrower hereunder arising solely by reason of its being
jointly and severally liable for advances and other extensions of credit taken
by Borrowers, the obligations of such Borrower shall be absolute, unconditional
and irrevocable irrespective of:
          (i) any lack of validity, legality or enforceability of this Agreement
or Note as to any Borrower, as the case may be;
          (ii) the failure of the Lenders or any holder of the Term Note:
                             (A) to enforce any right or remedy against any
Borrower, as the case may be, or any other Person (including any Guarantor or
Holdings) under the provisions of this Agreement, Term Note, or otherwise, or

86



--------------------------------------------------------------------------------



 



               (B) to exercise any right or remedy against any guarantor of, or
collateral securing, any obligations;
          (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness, or any other extension,
compromise or renewal of any Indebtedness;
          (iv) any reduction, limitation, impairment or termination of any
Indebtedness with respect to any Borrower, as the case may be, for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each of Borrowers hereby waives any right to or
claim of) any defense (other than the defense of payment in full of the
Indebtedness) or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any
Indebtedness with respect to any Borrower, as the case may be;
          (v) any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, held by the Lenders or any holder of the Term
Note securing any of the Indebtedness; or
          (vi) any other circumstance which might otherwise constitute a defense
(other than the defense of payment in full of the Indebtedness) available to, or
a legal or equitable discharge of, any Borrower, as the case may be, any surety
or any guarantor.
          (b) Each of Borrowers agrees that its joint and several liability
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time any payment (in whole or in part) of any of the Indebtedness is
rescinded or must be restored by the Lenders or any holder of the Term Note,
upon the insolvency, bankruptcy or reorganization of any Borrower, as the case
may be, as though such payment had not been made;
          (c) Each of Borrowers hereby expressly waives: (i) notice of the
Lenders’’ acceptance of this Agreement; (ii) notice of the existence or creation
or non payment of all or any of the Indebtedness other than notices expressly
provided for in this Agreement; (iii) presentment, demand, notice of dishonor,
protest, and all other notices whatsoever other than notices expressly provided
for in this Agreement; (iv) any claim or defense based on an election of
remedies; and (v) all diligence in collection or protection of or realization
upon the Indebtedness or any part thereof, any obligation hereunder, or any
security for or guaranty of any of the foregoing.
          (d) No delay on the Lenders’ part in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Lenders of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. No action of the Lenders
permitted hereunder shall in any way affect or impair any such Lenders’ rights
or any Borrower’s Indebtedness under this Agreement.

87



--------------------------------------------------------------------------------



 



          (e) Each of Borrowers hereby represents and warrants to the Lenders
that it now has and will continue to have independent means of obtaining
information concerning Borrowers’ affairs, financial condition and business. The
Lenders shall not have any duty or responsibility to provide any Borrower with
any credit or other information concerning such Borrower’s affairs, financial
condition or business which may come into the Lenders’ possession.
          (f) Each of Borrowers represents and warrants (i) that the business
operations of Borrowers are interrelated and that the business operations of
Borrowers complement one another, and such entities have a common business
purpose, and (ii) that, to permit their uninterrupted and continuous operations,
such entities now require and will from time to time hereafter require funds and
credit accommodations for general business purposes and that (iii) the proceeds
of advances under the Term Loan and the other credit facilities extended
hereunder will directly or indirectly benefit Borrowers hereunder, severally and
jointly, regardless of which Borrower receives part or all of the proceeds of
such advances.
          (g) Notwithstanding anything to the contrary contained herein, it is
the intention of Borrowers, and the Lenders that the amount of the respective
Borrowers’ obligations hereunder shall be in, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of applicable
law governing bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution, insolvency, fraudulent transfers or conveyances
or other similar laws (collectively, “Applicable Insolvency Laws”). To that end,
but only in the event and to the extent that Borrowers’ respective obligations
hereunder or any payment made pursuant thereto would, but for the operation of
the foregoing proviso, be subject to avoidance or recovery under Applicable
Insolvency Laws, the amount of Borrowers’ respective obligations hereunder shall
be limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Borrower’s respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 12.25(g), then the amount of such excess
shall, from and after the time of payment by Borrowers (or any of them), be
reimbursed by the Lenders upon demand by such Borrowers. The foregoing proviso
is intended solely to preserve the rights of the Lenders hereunder against
Borrowers to the maximum extent permitted by Applicable Insolvency Laws and
neither any Borrower nor any Guarantor nor any other Person shall have any right
or claim under this Section 12.22(g) that would not otherwise be available under
Applicable Insolvency Laws.
          (h) Each Credit Party hereby irrevocably appoints the Borrower
Representative, as the agent for such Credit Party on its behalf, to (i) request
the Term Loan from the Initial Lender, (ii) to give and receive notices under
the Loan Documents and (iii) take all other action which the Borrower
Representative or the other Credit Parties are permitted or required to take
under this Agreement.
     12.23. Revival and Reinstatement of Obligations.

88



--------------------------------------------------------------------------------



 



          If the incurrence or payment of the Obligations by any Obligor or the
transfer to the Lenders of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lenders is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lenders
is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lenders, the Obligations shall automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
     12.24. Customer Identification — USA Patriot Act Notice.
          The Lenders hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, and the Lenders’ policies and practices,
the Lenders is required to obtain, verify and record certain information and
documentation that identifies the Borrower, which information includes the name
and address of the Borrower and such other information that will allow the
Lenders to identify the Borrower in accordance with the USA Patriot Act.
[The remainder of this page has been left blank intentionally.]

89



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower and the Lenders have executed this
Senior Subordinated Loan and Security Agreement as of the date first above
written.

            PEERLESS MFG. CO.
      By:   /s/ Henry G. Schopfer, III         Name:   Henry G. Schopfer, III   
    Title:   Chief Financial Officer        PMFG, Inc.
      By:   /s/ Henry G. Schopfer, III         Name:   Henry G. Schopfer, III   
    Title:   Chief Financial Officer        PMC ACQUISITION, INC.,
      By:   /s/ Henry G. Schopfer, III         Name:   Henry G. Schopfer, III   
    Title:   Vice President        PROSPECT CAPITAL CORPORATION,
a Maryland corporation
      By:   /s/ M. Grier Eliasek         Name:   M. Grier Eliasek       
Title:   President and Chief Operating Officer   

 